 

 

Hon. Vincent L. Briccetti
United States District Court, Southern District of New York

300 Quarropas St.
White Plains, NY 10601-4150

 

Re: Herrera Isidoro, et al. v. La Fonda Restaurant and Tapas Bar, inc., et al. 18-cv-5066 gly
(VB)

Your Honor:

We understand that an attorney is best to write this out (and we are still reaching out
twice a day to different firms), however, due to financial difficulties at the restaurant, we are
struggling to find a firm that will work within our budget and payment options. This may be
hard to believe given the time this case has been going on, yet it is a factor at this point. In
addition, may we state three key items to be on record:

1. Mr. James Gonzalez is not a Business Partner. He is a business consultant that has been
helping myself and my sister Denisse Ayala Garcia with La Fonda Restaurant and Tapas
Bar Inc. We have known him for years and with extensive experience working with
restaurants, we trust him to help us. May we also note, he provides his assistance with
very little to no cost most months.

2. In regard to Denisse Ayala Garcia, she is suffering from an early stage of Alzheimer and
is beginning to remember very little at times and gets confused. In addition to that, she
lives in Puerto Rico taking care of our mother whom suffers from late stages of
Alzheimer. While we are NOT acting as her defense or attorney, we are in the process of
seeking a firm, we just want to make sure it is on record and noted the reason she has
not been able to make an appearance or deal with any of the legal matters pertaining
this case.

3. In regard to the Plaintiff, we never once denied (at least on paper) owing the Plaintiff
Herrera Isidoro back pay. We know the amount her attorneys are claiming are by far an
amount that exceeds factual data, and the plaintiffs willingness to be truthful as to
what she earned throughout her tenure at La Fonda Restaurant and Tapas Bar Inc. We
are NOT a place where we would take advantage of our staff. We try to work with them
and what they are seeking. In addition, the Plaintiff prior to making this lawsuit was a
happy employee, and even a few months back requested a job to work with us again
when she saw an ad on Facebook as a bartender. The question one should consider,
what employee would want to return to a business where she claims her wages were
not paid on time and where she was not making enough money to support her lifestyle |
and children? |

 
 

Case 7:18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 2 of 53

Moreover, we will begin answering the questions best to our knowledge and capabilities. We
just want to make sure our side is being heard as we’re seeking a proper resolution to avoid
going to trial.

Regarding the Interrogatories and the start of the individual defendant Denisse Ayala Garcia.

1.

10.

11.

12.
13.
14.

Denisse Ayala — due to her illness of early stage Alzheimer she remembers very little at
times or gets confused. Since she lives in Puerto Rico she is not allowed to travel. Jorge
Ayala — fully understands the lawsuit and knows the plaintiff very well, and as for James
Gonzalez, he is a friend and business advisor that has read the case, came to a few of
the court appearances, met and spoke with the plaintiff's attorneys both on a pre-
mediation meeting late last year and the actual mediation meeting issued by the court
during the month of November 2019.

Denisse Ayala Garcia — President of La Fonda Restaurant and Tapas Bar, Inc. 100%
Shares/Ownership — instated on August 17*", 2011

Only La Fonda Restaurant and Tapas Bar, Inc. — President.

1 Location — La Fonda Restaurant and Tapas Bar, Inc. 169 East 106" Street, New York,
NY 10029

Direct TV in Puerto Rico — 2015-2017

1 Location — La Fonda Restaurant and Tapas Bar, Inc. 169 East 106" Street, New York,
NY 10029 — Is a family style restaurant with a bar. The only documents and lawsuit we
have been a part of is this one, Herrera Isidoro, et al. v. La Fonda Restaurant and Tapas
Bar, Inc., et al. 18-cv-5066 (VB)

Jorge Ayala is the only one that could hire, terminate and delegate tasks or duties to the
employee.

Jorge Ayala in the beginning and then the accountant, Juan Cabrera

Jorge Ayala and Herrera Isidoro

We did not directly note the plaintiff's hours, however, we were able to go into the
system and track on the Point of Sale (POS), when the first customers order came in
until the last check was paid out. However, to be very fair, what we did was, if the first
ticket was at 13:24 hours, we placed in the time the plaintiff would have started her
shift, which was 11:00am. If the last ticket was at 8:30pm, we would have closed shop
early and the plaintiff would have clocked out by 9pm the latest in the very same
system. As for compensation, we issued a “cash payout” {in the POS it is a way to
withdraw money from the register), as well as write the plaintiff checks each time she
was owed pay, extra pay and/or gratuity, and had actual paychecks issued later on in
her tenure at La Fonda Restaurant and Tapas Bar Inc.

Cash payments were done through the Point of Sale system we were using at the time
called Adelo.

Jorge Ayala

Only one property that is still owned by the bank until the mortgage is paid in full.

My number was never used, as Jorge Ayala, was fully in charge of the operations. His
personal number is 917.449.4967 and the corporate business number is 212.410.7292

 

 

 
15.
16.

17.
18.
19.
20.
21.
22.

23

Case 7:18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 3 of 53

lafondadenise@gmail.com

There was the central computer hub for Adelo in the back office and the live POS system
that also held the information in front of the house, underneath the slanted column and
one at the bar hanging on the wall (we no longer use that Adelo, but we still have some
level of access to it).

None (N/A)

Juan Cabrera

Juan Cabrera

Juan Cabrera

Capita! One

None

. Jorge Ayala, Jermaina Perez, and Lupe Reyes

Regarding the Interrogatories and the start of the individual defendant Jorge Ayala.

1.

w

go

Denisse Ayala — due to her illness of early stage Alzheimer she remembers very little at
times or gets confused. Since she lives in Puerto Rico she is not allowed to travel. Jorge
Ayala — fully understands the lawsuit and knows the plaintiff very well, and as for James
Gonzalez, he is a friend and business advisor that has read the case, came to a few of
the court appearances, met and spoke with the plaintiffs attorneys both on a pre-
mediation meeting late last year and the actual mediation meeting issued by the court
during the month of November 2019.

Jorge Ayala — President of La Fonda Boricua, Inc. We are not sure when exactly it was
created, however it was closed as of March 2011 — Address 169 E. 106" Street, New
York, NY 10029 and La Fonda Boricua Lounge, Inc. We are not sure when exactly this
was also incorporated, yet it was closed as of February 2011 — Address 172 E. 106""
Street, New York, NY 10029 — 100% Shares/Ownership to both companies. However,
there has not been any financial activities since it’s closure.

La Fonda Boricua, Inc. and La Fonda Boricua Lounge, Inc. — President.

2 Locations — Owner and operator of La Fonda Boricua, Inc. — 169 E. 106" Street, New
York, NY 10029 and Owner and operator of La Fonda Boricua Lounge, Inc. — 172 E. 106%
Street, New York, NY 10029. Operator of La Fonda Restaurant and Tapas Bar Inc — 169 E.
106" Street, New York, NY 10029.

La Fonda Restaurant and Tapas Bar Inc. 2015-2018

2 Locations — La Fonda Boricua Inc. (Located at 169 E. 10 Street, New York, NY 10029)
and La Fonda Boricua Lounge Inc. (Located at 172 E. 106"" Street, New York, NY 10029).
As mentioned, both locations are closed as we owe money to financial institutions due
to loans that were taken out. | too personally am responsible as the guarantor for each
loan issued to those establishments. In addition to that, now La Fonda Restaurant and
Tapas Bar, Inc. (Located at 169 East 106 Street, New York, NY 10029).

Myself, Jorge Ayala am the only one that could hire, terminate and delegate tasks or
duties to the employee.

Jorge Ayala in the beginning and then the accountant, Juan Cabrera

Jorge Ayala and Herrera Isidoro

 

 
 

 

Case 7:18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 4 of 53

10. We did not directly note the plaintiff's hours, however, we were able to go into the
system and track on the Point of Sale (POS}, when the first customers order came in
until the last check was paid out. However, to be very fair, what we did was, if the first
ticket was at 13:24 hours, we placed in the time the plaintiff would have started her
shift, which was 11:00am. If the last ticket was at 8:30pm, we would have closed shop
early and the plaintiff would have clocked out by 9pm the latest in the very same
system. As for compensation, we issued a “cash payout” {in the POS it is a way to
withdraw money from the register), as well as write the plaintiff checks each time she
was owed pay, extra pay and/or gratuity, and had actual paychecks issued later on in
her tenure at La Fonda Restaurant and Tapas Bar Inc.

11. Cash payments were done through the Point of Sale system we were using at the time
called Adelo.

12. Jorge Ayala

13. Nothing N/A

14, My personal number 917.449.4967 and the corporate business number which is
212.410.7292

15. lafondadenise@gmail.com

16. There was the central computer hub for Adelo in the back office and the live POS system
that also held the information in front of the house, underneath the slanted column and
one at the bar hanging on the wall (we no longer use that Adelo, but we still have some
level of access to it).

17. None (N/A)

18. Juan Cabrera

19, Juan Cabrera

20. Juan Cabrera

21. Ponce Bank

22. None

23. Jermaina Perez, Lupe Reyes and myself Jorge Ayala

 

Regarding the Interrogatories to the Corporate Defendant La Fonda Restaurant and Tapas Bar
inc.

1. Denisse Ayala — due to her illness of early stage Alzheimer she remembers very little at
times or gets confused. Since she lives in Puerto Rico she is not allowed to travel. Jorge
Ayala — fully understands the lawsuit and knows the plaintiff very well, and as for James
Gonzalez, he is a friend and business advisor that has read the case, came to a few of
the court appearances, met and spoke with the plaintiff's attorneys both on a pre-
mediation meeting late last year and the actual mediation meeting issued by the court
during the month of November 2019.

2. Denisse Ayala Garcia — President of La Fonda Restaurant and Tapas Bar, Inc. 100%
Shares/Ownership — incorporated on August 17", 2011

3. Denisse Ayala Garcia — President of La Fonda Restaurant and Tapas Bar, Inc —
incorporated on August 17", 2011
 

 

~

10.
11.

12.

13.

14.
15.
16.
17.

Case 7:18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 5 of 53

+ Location — La Fonda Restaurant and Tapas Bar Inc. — located at 169 East 106" Street,
New York, NY 10029
Our Business Licenses:
a. New York State Department of Taxation and Finance — Certificate of Authority —
06/22/2012
b. New York State Liquor Authority: On-Premises Liquor License — 02/08/2018
c. The City of New York: Department of Health and Mental Hygiene — 12/11/2019
Here are the person(s) that managed the following tasks:
a. Determining employees’ compensation: Jorge Ayala and the employee
b. Determining employees’ work hours or work schedules: Jorge Ayala and the
employee
c. Determining employees’ status as exempt or nonexempt: Jorge Ayala and the
employee
d. Calculating employees’ time worked: Jorge Ayala
e. Preparing the payroll: Juan Cabrera
f. Maintaining payroll records: Juan Cabrera
g. Paying Employees: Jorge Ayala in the beginning and then Juan Cabrera
Myself, Jorge Ayala started in August 2011 when the business started by Denisse Ayala
Garcia. While she is the President of the company as of August 2011, she has not
worked for the company and has allowed Jorge Ayala to make all the decisions with the
business.
Jorge Ayala
Juan Cabrera
Juan Cabrera
We use Adelo and it only provides the numbers prior to any fees and payouts, and it
only allows it to be downloaded as an excel spreadsheet. It states our Gross Sales prior
to payouts or fees ranging from 2015 through 2018 was $2,087,186.00.
Vast majority of our sales were through food sales. This ranged from catering events
(both in house and delivery), as well as private events (but again mostly inhouse food
sales). The Liquor sales did not come in until after we received our full liquor license.
Electronic Storage of employees’ information:
a. Jorge Ayala’s Cell Phone
b. Back house computer — employment letters for plaintiff to send to the benefits
department. The computer is in the office.
Programs used were Adelo, Microsoft Word, and USB drive.
d. Most backup has been to the cloud.
e. All back-up records are in the cloud and on the computer in the office, that is
within the kitchen.
Jorge Ayala
Jorge Ayala
Jermania Perez, Lupe Reyes, Jorge Ayala and the employee herself — Herrera Isidoro.
lafondadenise@gmail.com

o
 

 

18.

19.

20.

21.
22.
23.
24.

Case 7:18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 6 of 53

Kitchen Appliances (Stoves, Burners, fridges and other items used to store food), Tables,
Chairs, cups, TV’s, Light fixtures, benches, plates, utensils, computers and printers in the
office.

We did not directly note the plaintiff's hours, however, we were able to go into the
system and track on the Point of Sale (POS), when the first customers order came in
until the last check was paid out. However, to be very fair, what we did was, if the first
ticket was at 13:24 hours, we placed in the time the plaintiff would have started her
shift, which was 11:00am. if the last ticket was at 8:30pm, we would have closed shop
early and the plaintiff would have clocked out by 9pm the latest in the very same
system. As for compensation, we issued a “cash payout” {in the POS it is a way to
withdraw money from the register), as well as write the plaintiff checks each time she
was owed pay, extra pay and/or gratuity, and had actual paychecks issued later on in
her tenure at La Fonda Restaurant and Tapas Bar Inc.

As mentioned in No. 19 above, in addition we used the formula her attorney used,
however, we inserted accurate numbers and wages to calculate what is owed to the
plaintiff.

Hours and pay in which we agreed upon prior to working at the restaurant.

Denisse Ayala Garcia, Jorge Ayala and James Gonzalez

None

N/A
 

 

Te prea gree ee on ee te oe eit see 8 ee ef fist tomar tee Latte Sige aa tllaticteatentrnace

 
 

Taxation and Finance

Sales Tax Registration

==" WA Harriman Campus |
_ Albany NY 12227 | .

 

 

. ae

oa

®
»

ee of ae *
LA FONDA RESTAURANT AND TAPAS BAR INC.

169 E106THST .
NEW YORK NY" 10029-4633 |

 

" 42063751810700-AP00

BSONSihG Coe MOOSE CF Document 52 "Filed 01/31/20 ‘Page 7 of 53 |

 

 

_ New York State: Department of Taxation and Finance

Certificate of ‘Authority ~

 

“Taentification numnber

- XX-XXXXXXX

 

 

 

(Us Use this $ nuriber on ‘al returns and correspondence) i

 

LA FONDA RESTAURANT AND TAPAS BAR INC.
~. 169 E 106TH ST.
NEW YORK NY 10029-4633

is authorized to collect. sales and use e taxes under Articles 28 and 29 ‘of the New York State Tax Law.

’. Nontransferable

This certifi cate must. be prominently displayed at. your p piace of. business,

 

Dept of Tax:
_and Finance

 

 

 

: ‘Fraudulent or other improper use of this certificate will cause it to be revoked..
ne The ‘certificate may n not be e photocopied or. reproduced:

* SOR@OLOTLO0098."  *3wae: 1752200 -Poqo0038- ot.

: Photographs -coprtght of NYS Empire State Development

" DTF- “1T-A (90)
 

DCF Document 52. Filed 01/31/20 Page 8 of 53

cv-05066-VB-

Case 7:18

-90@Se/bs REE ASNEOIT
P0070078 0 aa ONT ITA

 

 BTOEIOG™ HUMID
, . “BIAS SHL a3s ATIGWaH- AW aod HONS ONILISIA SNOSHSd tv LVHL os : ‘NO ‘carguvo. st esanisné Hong SHSHM WOOH FHL
7 NI aowld SNONDIdSNOD. ¥-NI CGSAV1dSI0. SSAALL T1¥ ay ony dn daLsod 39 TIWHS ONY ‘NISHSHL Na3S 3a AVIA ASN39I1 dIivS 30 FIOHM-SHL -

AWHL OS MOVE T¥LSI HO GOOM TWILNV:LSGNS Y ONY 30vdS SSV19 HYS10 V SNIAVH “SINWYS. WLS YO GOOM S7evlins ¥.NI GASO1ONa 3a
TIVHS ASN39IT AVS SHL ‘danssi. Naa8 SVH ASNAOM SIHL HOH HO4 SIL SHL dos SSSNIsna ANY SNIOd YO. SNIONANKIOD dHOs368

_ “ueWATeYD | a
5 So TR eT 9 qweouTA,

6c00T AN HHOA MAN
LS HOOT & 69T

ONT dVa SVd¥l (NY LNWHOVLSdd YONG VT

- “Baze. “266p3n0; ON OTSOn paproo8y
“wezi- wet Aepung “rue T- WET T ege on ssdTys TI €o.
“aacIO ONY SEad. ENT. ¥onO17 ONTANAS INVHAWESHY |

-NOLLWaad0: 40 dOHLaN

. A OL inwnsuria AW ANY 7 aSyoaay 38 AYIA
ONY. HOI ‘aaisaa “YO AlBadOud ¥ aswasa ‘38 LON TWHS il “SASINAUd ‘qaSN39N HONS, DNINIVLNOD - SNIgUNe SHI do tuvd
HAHLO - ANY On. yO /SaSINaHe! HAHLO. ANY OL HO NOSHad HAHLe . CANTY ‘OL SS TeVHsASNVeL aa 4ON" TIWHS SSNSOIT SIHL “

, “ : Oo , Moy ‘OuawaHL ONINIWILae!, SNOLLINOSY anv: saifivis SHL OL NIGHODOV «.
HENHOS. 1aa4

of SldaVeLL OL Ae TOBLNOD aOvEaARS SMOHOOTY 3HL H3QNN, ‘NOISSINYAd CALNE A@aHAH Sl MOTEE CALWNDISSO ASNAON aHL

-- gtoggs (:# Fiwolataag Hy; é SRA MOR MEN’ FAENNOS

“OZ0Z/TE/T i aL¥G NOILWEIdxa eg | at iB Wee. |. 6997OET-F# TWINS”
E0Z/ 80/2 “SALLOGa aa ef <s | Wye)  OSNSDIT HONOIT SASINFdd-No

 

 

 

 

 
 

Case 7:18-cv-05066-VB-DCF. Document 52 Filed 01/31/20° Page 9 of 53

NVG The City of New York

Health DEPARTMENT OF HEALTH AND MENTAL HYGIENE

LA FONDA RESTAURANT AND TAPAS BAR INC.

169 EAST 106 STREET G FL
NEW YORK, NY 10029 -" =)...

    

business or othe ot regulated b by "this Department ‘Tt is granted ‘i i
k City: Health. Cod 1er law-Tegulating:
ible to an’ idual. or. entity, or for u u
failing to*comply-wit

   
      

 

 

COMMISSIONER: “OF HEALTH AND MENTAL HYGIENE

POST CONSPICUOUSLY ae

get more info!
COMPLAINTS MAY BE MADE BY PHONE TO 311 OR ONLINE AT NYC.GOV/311

 

 

 
 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 10 of 53

Case 7

 

*** ORDER PAYMENTS REPORT ***
From 10/1/2015 To 5/25/2018

DATE/TIME

Cashier #
10/1/15 11:07
10/1/15 20:06

10/2/15 13:49
10/2/15 22:16
10/3/15 12:27
10/3/15 22:31
10/4/15 13:47
10/4/15 20;15
10/5/15 12:06
10/5/15 21:15
10/6/15 12:55
10/6/15 21:09
10/7/15 12:10
10/7/15 20:04
10/8/15 12:36
10/8/15 21:43
10/9/15 12:25
10/9/15 22:46

10/10/15 13:04
10/10/15 21:50
10/11/15 11:09
10/11/15 21:09
10/12/15 12:05
19/12/15 22:06
10/13/15 11:28
10/13/15 20:23
10/14/15 12:24
10/14/15 23:13
10/25/15 11:37
10/15/15 21:01
10/16/15 11:18
40/16/15 2236
10/17/15 13:40
10/17/15 22:48

40/18/15 13:08
10/19/15 21:18
10/20/15 12:31
10/20/15 21:28
20/24/15 13:01
10/21/15 22:56
10/22/15 12:26
10/22/15 22:15

10/23/15 8:50
10/23/15 12:54
10/23/15 22:32
10/24/15 12:06
10/24/15 22:35

506
506
507
50?
507
507
508
508
508
508
509
509
510
510
511
$11

512
542
513
513
514
514
515
5i5

517
517
518
518

519
520

524
525
525

CASHIER NAME
4 Cajerol
1 Cajero 1 (By: Adela Rey

1 Cajero 1 (By: Adela Rey
4, Cajero 1 (By: Adela Rey
1 Cajero 1 (By: Adela Rey
1 Cajero 4 (By: Adela Rey
1 Cajero 1 (By; Adela Rey
1 Cajero 1 (By: Adela Rey
1 Cajero 1 (By: Adela Rey
1 Cajero 1 (By: Adela Rey
1 Cajero 1 (By: Adela Rey
1 Cajero 1 (By: Adela Rey
1 Cajero 1 (By: Adela Rey
1 Cajero 1 (By: Adela Rey
1 Cajero 1 (By: Adela Rey
1 Cajero 1 (By: Adela Rey
1 Cajero 1 (By: Adela Rey
1 Cajero1

1 Cajero1
1 Cajera 1 (By: Adela Rey
1 Cajero 1
1 Cajerol
i Cajero1
1 Cajerol
1 Cajero i
1 Cajerol
4 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerod
1 Cajero1
1 Cajeroi
1 Cajero 1

1 Cajero 1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerot
1 Cajero1
4 Cajerol1
1 Cajerol
1 Cajeroi
1 Cajero1
1 Cajerol1
1 Cajero 1

PAYMENT MET HOD
Mastercard
Cash

Cash
Visa

Cash
Cash
Cash
Cash
Cash
Cash
Cash
Visa

Cash
Visa

Visa

Cash
Cash
Cash

Cash
Mastercard
Cash

Visa

Visa

Visa

Cash

Cash

Cash
Mastercard
Cash

Visa

Cash

Cash

Visa

Cash

Mastercard
Cash

Visa

Cash

Cash
Mastercard
Cash

Visa
Discover
Cash

Cash

Visa

Cash

 
 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 11 of 53

Case 7

10/25/15 12:47
10/25/15 21:43
10/26/15 12:07
10/26/15 22:34
10/27/15 12:12
40/27/15 22:24
10/28/15 12:15
10/28/15 21:17
10/29/15 11:36
10/29/15 21:34
10/30/35 14:43
10/30/15 22:46
10/31/15 12:24
10/31/15 23:05

14/15 11:49
11/1/15 21:03
11/2/15 11:48
11/2/15 21:47
11/3/15 11:40
14/3/15 22:05
41/4/15 12:31
11/4/15 22:08
41/5/15 12:41
11/5/15 20:55
11/6/15 11:19
11/6/15 22:23
La/7/L5 11:29
11/7/15 21:54

11/8/15 13:13

11/8/15 21:10

11/9/45 11:50

11/9/15 20:47
11/10/15 11:31
11/40/15 22:06
11/11/15 11:19
1/11/15 22:53
11/12/15 11-45
11/12/15 21:18
14/13/15 11:00
11/13/15 22:34
11/14/15 12:30
11/14/15 22:23

11/15/15 11:40
11/15/15 20:53
41/16/15 42:10
11/16/15 21:02
11/17/15 11:32
14/17/15 19:02
11/18/15 13:03
11/18/15 21:19
14/19/15 11:47
41/19/15 21:30

526
526
527
527
528
528

529
530
530
530
530
331
531

532
532
533
533
534

535
535
536
536
537
537
538
538

539
539
540
540
541
541
542
542
543
543
544

545
545

546
546
547
547
547
547
547

548
548

1 Cajerot
1 Cajero 1
1 Cajero1t
1 Cajero1
4 Cajerod
1 Cajerol
1 Cajero a
1 Cajerol
4 Cajerol
1 Cajero 1
1 Cajerol
1 Cajerol
4 Cajero1
1 Cajerol

1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajerol
4 Cajero1
1 Cajerol
1 Cajeroi
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero 1
1 Cajero1

1 Cajero1
1 Cajerot
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerot
1 Cajerol
1 Cajero1
2 Cajerol
1 Cajerol
41 Cajero1
1 Cajerol
1 Cajero1
1 Cajero1

1 Cajero1
1 Cajeroi
1 Cajerol
1 Cajerol
1 Cajero 1
1 Cajero1
1 Cajero1
1 Cajerol1
1 Cajerol
1 Cajero1

Cash
Cash
Cash
Cash
Cash

Mastercard
Visa

Visa

Cash

Visa

Cash

Cash

Cash

Visa
Discover
Cash

Cash

Cash

Cash

Visa

Cash

Cash

Cash
Mastercard
Cash
Mastercard

Cash
Cash
Cash
Cash
Cash
Cash
Cash
Mastercard
Cash
Cash
Cash
Cash
Visa
Cash

Cash

Cash

Visa

Cash

Cash

Cash

Cash

Cash

Cash
Mastercard

 
 

 

 

11/20/15 11:17 548 1 Cajerol Mastercard
11/20/15 22:15 548 4 Cajerol Cash
11/21/15 11:49 549 1 Cajero 1 Visa
p 11/21/15 2201 549 i Cajero i Cash
a) 41/22/15 11:57 550 1 Cajero1 Mastercard
“I 11/22/15 21:41 550 1 CajeroL Mastercard
ad 41/23/15 11:39 551 1 Cajerol Cash
wo 11/23/15 20:29 551 4 Cajerol Cash
oO 41/24/15 11:42 552 1 Cajero1 Visa
© 41/24/15 21:25 552 1 Cajeroi Cash
ou 14/25/15 12:06 552 1 Cajera1 Mastercard
11/25/15 20:56 §52 1 Cajero 1 Cash
oO 11/26/15 13:12 552 1 Cajerol Visa
N 11/26/15 16:31 552 1 Cajero 1 Visa
ao 11/27/15 11:27 583 1 Cajerot Cash
© 11/27/45 21:49 553 1 Cajero 1 Visa
oar 11/28/15 41:32 554 1 Cajero 4 Visa
oO 11/28/15 22:08 554 1 Cajero1 Cash
TC
a 11/29/15 12:59 555 1 Cajerol Mastercard
iL 11/29/15 21:06 555 1 Cajerol Visa
14/30/15 12:13 556 1 Cajero1 Mastercard
“ 11/30/15 20:52 556 4 Cajero1 Cash
wo 12/1/15 12:13 556 1 Cajerol Cash
~ 12/1/15 26:55 556 1 Cajerol Cash
Cc 19/2/15 11:53 557 1 Cajero1 Cash
® 12/2/15 21:29 557 i Cajeroi Mastercard
= 12/3/15 12:55 558 1 Cajerot Visa
5 13/3/15 21:54 558 1 Cajero2 Cash
oO 12/4/15 11:43 558 1 Cajerol Visa
Q 12/4/15 21:55 558 1 Cajero 1 Mastercard
12/5/15 11:44 559 1 Cajerol Mastercard
LL 12/5/15 23:16 559 1 Cajeroi Visa
O
QO 12/6/15 0:05 559 4 Cajerod Visa
D 12/6/15 0:06 559 1 Cajero1 Visa
a 12/6/15 106 559 1 Cajero4 Visa
> 12/6/15 0:08 559 1 Cajerol Mastercard
co 12/6/15 0:09 555 2 Cajerod Visa
© 12/6/15 0:09 559 1 Cajero1 Cash
S 12/6/15 0:16 559 1 Cajerol Visa
oO 12/6/15 0:13 559 1 Cajerol Cash
1 12/6/15 12:14 560 1 Cajero1 Visa
B 12/6/15 21-42 560 1 Cajerot Cash
oO 12/7/15 12:59 S61 1 Cajero 1 Mastercard
pai 12/7/15 20:58 561 1 Cajerol Visa
ne 12/8/15 12:57 562 1 Cajero1 Cash
12/8/15 21:50 562 1 Cajerol Mastercard
% 12/9/15 12:38 563 1 Cajero 1 Visa
oO 12/9/15 20:45 563 1 Cajerol Cash
O 12/10/15 12:38 Sead 1 tajero1 Visa
12/10/15 22:14 564 1 Cajerol Visa
12/11/15 11:44 565 1 Cajero1 Cash
12/11/15 22:37 565 1 Cajerol Visa
42/12/15 12:21 566 1 Cajero1 Cash

 

 
 

 

 

 

 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 13 of 53

Case 7

12/12/15 22:42

12/13/15 12:41
42/19/15 21:22
12/14/45 12:01
12/14/15 20:59
12/15/15 13:01
12/15/15 22:17
12/16/15 13:08
12/16/15 20:50
42/17/15 11:39
12/17/45 21:23
12/18/15 11:46
12/18/15 22:08
12/19/15 11:38
12/15/15 22:14

12/20/15 11:35
12/20/15 21:20
12/21/45 12:53
12/21/15 21:18
12/22/15 11:39
12/22/15 21:12
12/23/45 14:56
12/23/15 20:28
12/24/45 11:49
42/24/15 22:39
12/25/15 13:11
12/25/15 20:58
12/26/15 13:46
12/26/15 21:31

12/27/15 12:23
12/27/15 21:52
12/29/15 13:01
12/28/15 22:02
12/29/15 12°18
12/29/15 20:45
12/30/15 12:06
12/30/15 22:44
12/31/15 12:18
12/34/15 21:23

1/1/16 14:04

1/1/16 21:22

1/2/16 12:58

1/2/16 23:16

1/3/16 11:33
1/3/16 21:49
1/4/16 11:40
4/4/16 20:37
1/5/16 12:05
1/5/16 19:41
1/6/16 11:39
1/6/16 22:05
1/7/16 11:45

566

567
567
563
568
569
569
570

S71
S74
572
572
573
573

574

575
S75
576
576
S77
577
578

579
579
520
580

581
581
582
S82
583
583
584
584
585
585
586
586
587
587

588
588
589
583

589
590
530

 

1 Cajerol

1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajeroi
1 Cajera i
4 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1

1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerot
1 Cajerol
1 Cajerol
4 Cajero1
1 Cajerol
1 Cajero 1
1 Cajerol
1 Cajeroi
1 Cajerol
1 Cajero 1

1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerot
1 Cajero 1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero 1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1

1 Cajero1
1 Cajerol
1 Cajero 1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1

Visa

Cash

Cash

Cash

Visa

Visa

Visa
Mastercard
cash

Visa

Cash

Visa

Cash

Visa
Mastercard

Visa
Cash
Visa
Visa
Cash
Visa
Cash
Visa
Cash
Visa
Cash
Cash
Visa
Visa

Cash

Visa

Visa

cash

Cash

Cash
Mastercard
Visa

Cash
Mastercard
Visa

Cash

Visa

Cash

Cash

Visa

Cash

Visa

Cash

Visa

Visa
Mastercard
Visa
 

 

 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 14 of 53

Case 7

A/7/16 21:56
1/8/16 11:51
1/8/16 21:42
1/9/16 12:36
1/9/16 21:54

1/40/16 11:56
1/10/16 21:24
1/11/16 12:15
V/11/16 19:37
4/12/16 13:05
1/12/16 21:53
1/13/16 12-02
1/13/16 21:08
1/14/16 11:42
1/14/16 21:38
1/15/16 12:23
4/15/16 21:53
1/16/16 12:36
1/16/16 21:38

1/17/16 12:16
1/17/16 20:30
1/18/16 12:55
1/38/16 21:32
1/19/16 12:02
1/19/16 21:55
1/20/16 12:05
1/20/16 19:54
4/21/46 14:20
1/21/16 20:50
1/22/16 12:52
1/22/16 19:53
1/23/16 12:03
1/23/16 14:04

1/24/16 12:40
1/24/16 14:02
1/25/16 12:26
1/25/16 16:26
1/26/16 13:16
1/26/16 21:47
1/27/16 11:45
1/27/16 20:27
1/28/16 11:44
1/28/16 21:34
1/29/16 11:51
1/29/16 22:34
1/30/16 12:49
1/30/16 22:21

1/31/16 12:28
Lf31f16 24:41
2/1/16 12:44
2/1/16 21:47
2/2/16 13:21

594
592
592
593

594
594
595
595
596
596
597
597
598
598
399
599
600

601
601
602
602
603
603
604
604
605
605
606
606
607
607

607
607
607
607
608
608
609
609
610
610

611
612
612

613
613
414
614
615

1 Cajerol
1 Cajerol
1 Cajerot
1 Cajero1
1 Cajerol

1 Cajero1
1 Cajero 1
1 Cajerot
1 Cajerol
i Cajero1
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol
i Cajero 1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajerol

1 Cajero1
1 Cajerol
1 Cajero1
4 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajerol
1 Calero 1
1 Cajerol
1 Cajerol
1 Cajero1

1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
4 Cajero1
1 Cajero1
1 Cajerot
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero+
1 Cajerol
1 Cajero 1
1 Cajerol

1 Cajerol
i Cajero1
1 Cajerol
1 Cajerot
1 Cajero1

Cash
Mastercard
Visa
Mastercard
Visa

Cash
Cash
Visa
Cash
Cash
Cash
Visa
Visa
Visa
Visa
Mastercard
Cash
Cash
Cash

Visa

Cash

Visa

Visa

cash
Mastercard
Cash

Visa

Visa

Cash

Cash

Visa
Mastercard
Cash

Mastercard
Cash

Visa

Visa

Cash

Visa

Visa
Mastercard
Visa

Visa

Cash

Visa

Cash

Visa

Visa
Mastercard
Cash

Visa

Visa
  

 

 
 
  

2/2/16 20:11 615 1 Cajerol Cash
2/3/16 11:25 616 1 Cajerol Cash
2/3/16 21:39 616 1 Cajerol Visa
o 2/4/16 12:08 617 1 Cajerod Cash
Lo 2/4/16 21:19 617 1 Cajero 1 Cash
a) 2/5/16 12:00 618 1 Cajero} Cash
2/5/16 22:33 618 1 Cajero1 Mastercard
Lo 2/6/16 13:24 615 1 Cajerol Visa
wo 2/6/16 22:43 619 1 Cajerol Cash
Do
© 2/7/16 13:46 620 1 Cajero1 Visa
ou 2/7/16 19:08 620 1 Cajero 1 Visa
2/8/16 12:56 621 1 Cajerol Cash
oO 2/8/46 18:33 621 1 Cajero 1 Visa
N 2/9/16 14:11 622 1 Cajero 4 Cash
oo 2/9/16 21:24 622 1 Cajero1 Mastercard
© 2/10/16 13:06 623 1 Cajero1 Mastercard
ao 2/10/46 22:12 623 1 Cajerol Visa
oO 2/11/16 11:56 624 1 Cajerod Cash
OD 2/11/16 21:08 624 1 Cajero 1 Visa
a 2/12/16 11:53 625 1 Cajero 1 Cash
iL 2/12/16 22:15 625 1 Cajero1 Visa
2/13/16 12:51 626 1 Cajero1 Visa
~N 2/13/16 21:19 626 1 Cajero 1 (By: Adela Rey Visa
Ww
~ 2/14/16 13:42 627 1 Cajero1 Cash
c 2/14/16 21:08 627 1 Cajero1 Cash
= 2/15/16 12:29 628 4 Cajero 1 Vise
2/15/16 18:56 628 1 Cajerol Visa
5 3/16/16 11:42 629 1 Calero 4 Cash
oO 2/16/16 20:08 629 1 Cajerol Visa
Q 2/17/16 12:49 630 1 Cajero1 Visa
2/17/16 21:30 630 1 Cajero1 Visa
LL 2/18/16 13:05 631 1 Cajerol Cash
O 2/48/16 21:43 631 1 Cajero1 Visa
Q 2/19/16 12:18 622 1 Cajero1 Cash
1 2/19/16 21:45 $32 1 Cajero1 Visa
co 2/20/16 12:46 633 1 Cajerol cash
> 2/20/16 22:39 633 1 Cajero1 Cash
co
© 2/21/16 12:52 634 1 Cajero 1 Visa
S 2/21/16 21:39 634 1 Cajerol Mastercard
oO 2/22/16 12:37 635 1 Cajerod Cash
> 2/22/16 21:14 635 1 Cajero1 Mastercard
oO 2/23/16 11:26 636 4 Cajerol Cash
0 2/23/16 21:06 636 1 Cajerol Mastercard
eae 2/24/16 12:06 637 1 Cajeroi Cash
: ~ 2/24/16 21:51 637 1 Cajerol Visa
2/25/16 13:22 638 i Cajeroi Cash
% 2/25/16 21:05 638 1 Cajero1 Cash
oO 2/26/16 12:42 639 1 Cajerot Cash
O 2/26/16 19:58 639 1 Cajero1 Cash
2/27/16 14:18 640 1 Cajerol Cash
2/27/16 22:25 640 1 Cajero 1 Cash
2/28/16 12:20 641 1 Cajero1 Cash

 

 
 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 16 of 53

Case 7

2/28/16 20:52
2/29/16 12:16
2/29/16 20:58
9/1/16 12:51
3/1/16 22:24
3/2/16 12:24
3/2/16 19:59
3/3/16 11:42
3/3/16 22:08
3/4/16 11:44
9/4/16 21:44
3/5/16 11:00
3/5/16 20:50

3/6/16 11:18
3/6/16 20:34
3/7/16 12:30
3/7/16 21:25
3/8/46 11:36
3/8/16 21:21
a/o/1s 11:35
3/9/16 21:24
3/10/16 11:29
3/10/16 22:27
a/1i/i6 12:24
9/11/16 22:54
3/12/16 11:29
3/12/16 22:09

3/13/16 13:20
3/13/16 21:56
3/14/16 12:33
3/14/16 20:21
3/15/16 13:27
3/15/16 22:36
3/16/16 12:29
3/16/16 21:28
3/17/16 11:28
3/47/16 21:00
3/18/16 11:14
3/18/16 22:14
3/19/16 11:41
3/19/16 21:36

3/20/16 12:57
3/20/16 22:03
9/21/16 12:35
3/21/16 22:15
3/22/16 12:35
3/22/16 20:39
3/23/16 11:36
3/23/16 22:10
3/24/16 11:57
4/24/16 22:37
3/25/16 12:38
8/25/16 21:57

6a1
6a2
642.
642
6a2
643
643
644
644

645

646

647
647
648
648
649
649
450
650
651
651
652
652
653
653

654
655
655
656

657
aS7
658
658
659
659

660

661
661
662
662
$63
663
664
664
€65
665
666
666

4 Cajero1
1 Cajerol
1 Cajeroi
1 Cajerol
4 Cajeroi
1 Cajero1
4 Cajerol
1 Cajero1
1 Cajero 1
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajerol

1 Cajerol1
1 Cajerol
1 Cajerol
1 Cajero 1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajeroi
1 Cajero1
1 Cajerol

1 Cajero 4
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero 1
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajeroi
1 Cajerol

1 Cajero 1
1 Cajero4
1 Cajero 1
3 Cajero 1
1 Cajerol
1 Cajeroi
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero4
1 Cajerol
4 Cajerol

Mastercard
Visa

Visa

Cash

Visa

Cash
Mastercard
Cash

Visa

Cash

Cash

Cash

Visa

Cash

Cash
Mastercard
Visa

Visa
Mastercard
Cash

Cash

Visa

Cash

Cash
Mastercard
Cash

Cash

Cash
Mastercard
Discover
Visa
Cash
Visa
Visa
Visa
Cash
Visa
Cash
Visa
Visa
Cash

Visa

Cash

Visa

Visa

Cash

Visa
Mastercard
Visa

Cash
Mastercard
Cash

Cash

 
 

 

 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 17 of 53

Case 7

 

3/26/16 13:02
3/26/16 21:33

3/27/16 13:16
3/27/16 21:27
3/28/16 13:07
3/28/16 21:31
3/29/16 13:59
3/29/16 21:54
39/30/16 13:19
3/30/16 21:40
3/31/16 11:13
3/31/16 22:37

4/1/16 12:42

Af 1/46 22:16

4/2/16 12:37

4/2/16 22:05

4/3/16 14:20
4/3/16 20:44
af5/16 13:08
4/5/16 22:36
4/6/16 14:10
4/6/16 21:43
4f7/16 12:17
4/7/16 21:48
4/9/16 12:05
Afe/ae 24:48
4/9/16 13:28
4/9/16 22:16

4/40/16 12:25
4/10/16 20:11
4/11/16 12:21
4/11/16 21:54
4/12/16 13:01
4/12/16 20:31
4/13/16 12:18
4/13/16 13:08
4/13/16 18:15
4/1a/46 12:42
4/14/16 22:26
4/15/16 12:41
4/15/16 23:08
4/16/16 12:19
4/16/16 22:48

4/17/16 8:23
4/17/16 13:42
4/17/16 21:38
4/16/16 11:16
4/18/16 22:18
4/19/16 11:41
4/19/16 22:52
4/20/16 11:57
4/20/16 20:34

667
66?

668

669
669
670
670
671
671
672
672
6743
673
674
674

675
$75
676
676
677
677
678
678
679
679

630

681
GB1
682
682
683
683
684
684
684
685
685
686
686
637
687

68?
688
GBB
689
689
680
690
90
690

1 Cajerald
1 Cajerol

1 Cajerol
1 Cajere 1
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajero 1
1 Cajero 1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol

1 Cajerol
1 Cajero 1
1 Cajerol
1 Cajero1
1 Cajero 1
1 Cajerol
1 Cajerol
1 Cajero3
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol

1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerai
i Cajero 1
1 Cajerol
1 Cajero i
1 Cajerol
3 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajerol

1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerod
1 Cajero1
4 Cajeroi
1 Cajerol
1 Cajerol

Cash
Visa

Cash
Cash
Cash
Cash
Visa

Visa

Cash
Cash
Visa

Visa

Cash
Cash
cash
Cash

Visa
Visa
Cash
Cash
Cash
Cash
Cash
Cash
Visa
Visa
Cash
Visa

Cash

Cash

Visa

Cash

Cash
Mastercard
Visa

Cash

Cash

Visa
Mastercard
Discover
Cash

Visa

Cash

Cash
Cash
Visa
Cash
Visa
Visa
Cash
Cash
Cash

 
 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 18 of 53

Case 7

4/21/16 12:43
4/21/16 22:06
4/22/16 11.09
4/22/46 21:40
4/23/16 12:26
4/23/16 22:07

4f2a/i6 13:13
4/2Af16 21:18
4/25/16 13:26
4/25/16 20:37
4/26/16 12:48
4/26/16 24:13
4/27/16 13:06
4/27/16 21:47
4/28/16 12:31
4/28/16 21:14
4/23/16 12:24
4/29/16 23:25
4/30/16 12:58
4/20/16 21:36

5/1/16 13:17
5/1/16 19:55
5/2/16 11:41
5/2/16 22:06
5/3/16 13:03
5/3/16 21:09

5/4/16 7:35
5/4/26 12:47
5/4/16 22:07
5/5/16 12:38
5/5/16 21:45
5/6/16 12:39
5/6/16 21:53
5/7/16 12:09
5/7/16 21:50

5/9/16 11:59

5/9/16 22:41

5/9/16 12:26

5/9/16 22:22
5/10/16 12:21
5/10/16 22:00
5/11/16 14:21
5/11/16 22:09
5/12/26 12:51
5/12/16 22:16
5/13/16 13:52
5/13/16 22:12
5/14/16 44:55
5/14/16 23:01

5/15/16 12:24
5/15/16 21:45
§/16/16 12:25

91
694
692
692
693
693

694
$94
695
695
696
696
697
697
698
698
699
699
700
700

7OL
701
702
702
702
702
702
703
703
704
704
705
705
706
706

707
FO?
708
708
709
709
710
710
711
711
712
712
713
713

714
714
715

1 Cajero1
1 Cajeroi
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol1

1 Cajero 1
1 Cajero 1
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerot
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerol

1 Cajero1
1 Cajero1
1 Cajero 1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerol
i Cajero1
1 Cajerol
1 Cajero4
1 Cajero1
1 Cajeroi
1 Cajerol
1 Cajeroi

1 Cajerod
1 fajerol1
1 Cajero1
1 Cajero1
i Cajeroi
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero 1
1 Cajerol
1 Cajero1
1 Cajera1
1 Cajero1
1 Cajerot

1 Cajerol
1 Cajerol
1 Cajerol

Visa

Cash

Visa
Mastercard
Visa

Visa

Cash
Cash
Cash
Visa
fash
Cash
Cash
Cash
Cash
Mastercard
Cash
Visa
Cash
Cash

Cash
Cash
Visa
Visa
Cash
Cash
Cash
Vise
Cash
Cash
Cash
Mastercard
Visa
Cash
Cash

Cash

Cash

Visa

Cash
Mastercard
Mastercard
Mastercard
Mastercard
Cash

Cash

Visa

Cash

Cash

Visa

Cash
Cash
Discover

 
 

 

 
 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 19 of 53

Case 7

 

5/16/46 22:01
5/17/16 12:05
5/17/16 21:42
5/18/16 12:19
5/18/16 21:58
5/19/16 11:37
5/19/16 21:19
5/20/16 11:36
5/20/16 22:21
5/21/16 11:36
5/21/16 22:37

5/22/16 12:15
9/22/16 22:01
5/23/16 13:13
§/23/16 21:03
5/24/16 11:35
5/24/16 21:54
5/25/16 11:54
5/25/16 22:01
5/26/16 12:00
5/26/16 21:45
5/27/16 13:12
5/27/16 22:48
5/28/16 11:26
5/28/16 21:27

5/29/16 12:43
5/29/16 22:11
5/30/16 11:58
5/30/16 22:00
5/34/16 12:36
5/31/16 21:35
6/1/16 11:33
6/1/16 22:10
6/2/16 12:37
6/2/16 22:00
6/3/16 12:09
6/3/16 22:00
6/4/16 12:32
6/4/16 23:02

6/5/46 0:24
6/5/16 21:39
6/6/16 11:33
6/6/16 21:53

6/7/16 7:39
6/7/16 12:09
6/7/16 21:06
6/8/16 12:56
6/8/16 21:55
6/9/16 11:31
6/9/16 21:53

6/10/16 12:57
6/10/16 22:15
6/11/16 12:43

 

7is
716
716
717
71?
718
718
719
719
720
720

721
721
722
722
723
723
724
724
725
725
726
726
727
727

728
728
729
729
730
730
731
731
Faz
732
733
733
734
734

74
735
736
736
736
737
737
738
738
739
739
740
740
741

 

1 Cajero1
1 Cajerol
1 Cajerol
1 Cajeroi
1 Cajerol
1 Cajeroi
1 Cajerol
1 Cajeroi
1 Cajero1
4 Cajero1
1 Cajerol

1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero 1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerod
1 Cajero1
1 Cajero 1
1 Cajero1
1 Cajerol
1 Cajero1

1 Cajerol
4 Cajerol
4 Cajero1
1 Cajerol
1 Cajerot
1 Cajero 1
4 Cajero1
1 Cajero1
1 Cajerol
1 Cajero 1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol

1 Cajerol
1 Cajero1
1 Cajero 1
1 Cajerod
1 Cajerol
1 Cajerol
i Cajero1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero1

 

Cash
Cash
Visa
Cash
Cash
Visa
Cash
Visa
Visa
Cash
Mastercard

Cash
Cash
Cash
Visa
Cash
Visa
Cash
Cash
Cash
Mastercard
Visa
Visa
Visa
cash

Cash

Cash

Cash

Cash

Visa

Visa

Visa

Visa
Mastercard
Mastercard
Visa
Discover
Visa

Cash

Cash
Mastercard
Cash
Mastercard
Cash

Visa
Mastercard
Cash

Visa

Visa

Visa

Cash
Mastercard
Cash

 

 

 

 
 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 20 of 53

Case 7

6/11/16 2312

6/12/16 10:51
6/12/16 21:27
6/13/16 12:52
6/13/16 22:07
6/14/16 11:23
6/14/16 22:52
6/15/16 11:39
6/15/16 20:57
6/16/16 13:40
6/16/46 23:58
6/17/16 12:35
6/17/16 22:54
6/18/16 12:47
6/18/16 22:07

6/19/16 13:01
6/19/16 22:14
6/20/16 12:22
6/20/16 21:07
6/21/16 12-41
6/21/16 21:45
6/22/16 12:01
6/22/16 21:52
6/23/16 12:04
6/23/15 22:30
6/24/16 12:28
6/24/16 22:20
6/25/16 12:25
6/25/16 22:12

6/26/16 12:46
6/26/16 22:01
6/27/16 12:24
6/27/16 24:34
6/28/16 11:46
6/28/16 21:54
6/29/16 12:31
6/25/16 23:37
6/30/16 12:47
6/30/16 21:10

7/1/16 11:32

F116 22:28

7/2/16 12:06

7/2/16 21:54

Faf16 12:12
7/4/16 20:29
7faf16 12:32
7/4/16 20:31
7/5/1613:19
7/5/16 20:35
3/6/16 13:32
7/6/16 21:50
F/7/16 13:08

Faz
742
743
743
744
744
745
745
746
746
747
Ta?
748
748

74g
743
750
750
751
751
752
752
753
753
754
754
755
755

756
756
75?
7?
758
755

759
760
760

761
762
762

763
763
764
764
765
765
766
766
767

1 Cajero1

1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajeroi
1 Cajerai
4 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol

1 Cajerol
i Calero 1,
1 Cajerol
1 Cajero 1
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajerot
1 Cajerol
1 Cajerol

1 Cajerol
1 Cajerol
1 Cajerot
1 Cajero 1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajerol

1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol
4 Cajero1
1 Cajerol
1 Cajero 1

Visa

Cash
Visa
Cash
Cash
Visa
Cash
Visa
Visa
Mastercard
Cash
Cash
Visa
Visa
Cash

Visa

Visa

Visa

Cash
Mastercard
Visa
Mastercard
Visa

Visa

Visa

Visa

Visa

Cash

Cash

Cash

Visa
Mastercard
Cash

Cash

Visa

Visa

Cash

Cash

Cash

Cash
Mastercard
Cash

Visa

Cash

Cash

Visa

Cash

Visa

Cash
Discover
Mastercard
Mastercard

 

 
 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 21 of 53

Case 7

WT/16 21:23
7/8/16 12:50
7/8/16 22:08
7/9/16 12:33
Ff9f16 23:55

7/10/16 12:06
F/10/16 21:29
T/AL/AG 12:29
F/A1/16 20:57
Ff12/16 12:42
FA/16 21:40
7/13/16 12:59
7/13/15 20:31
7/14/16 12:46
Ff/iAf16 21:17
7/15/16 11:35
T/15/16 22:01
7/16/16 11:29
FAG/16 21:06

FAT /16 12:47
F/1T/16 21:00
7/18/16 13:02
7/18/16 21:01
7/19/16 12:09
7/19/16 21:17
7/20/16 14:02
7/20/16 21:47
7/21/16 11:49
T/21f16 21:15
7/22/16 12:12
3/22/16 21:22
7/23/16 13:27
7/23/16 21:45

7/24/16 11:55
7/24/16 21:19
7/25/16 12:07
7/25/16 21:15
7/26/16 11:58
7/26/16 20:23
7/27/16 13:24
P/2T{16 22:26
7/28/16 11:36
7/28/16 21:02
7/29/16 12:21
7/29/16 22:04
7/30/16 12:42
7/30/16 21:38

7/31/16 12:04
7/31/16 20:59
8/1/16 11:58
8/1/16 20:24
8/2/16 11:50

 

Fey
763

768
768

769
769
770
770
772
772
773
773
Tra
TH4
7H
775
776
776

V7
V7
778
778
779
779
730
730
7al
781
782
7a2z
733
783

794
7e4
785
735
786
786
787
7a?
738
788
789
769
790
790

791
721
792
752
793

1 Cajeroi
1 Cajerol
i Cajero1
1 Cajerol
1 Cajerol

1 Cajero 1
1 Cajerol
1 Cajeroi
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajero 1
4 Cajerol
1 Cajero 1
1 Cajero1
1 Cajero 1
1 Cajerot
1 Cajero1
1 Cajerol

1 Cajero1
1 Cajero 1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajeroi
1 Cajeral
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol

1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero 1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajeroi1
1 Cajerot
1 Cajerol
1 Cajeral
1 Cajerol
1 Cajerol
1 Cajeroi

1 Cajerol
1 Cajero1
1 Cajerot
1 Cajero1
1 Cajerol

Cash
Mastercard
Mastercard
Cash
Cash

Cash

Visa

Visa

Cash

Cash
Mastercard
Visa

Cash

Visa

Cash

Cash
Mastercard
Cash

Visa

Visa

Cash

Visa
Mastercard
Mastercard
cash

Visa

Cash

Cash

Cash

Visa

Visa

Cash
Mastercard

Mastercard
Cash
Visa
Visa
Cash
Visa
Cash
Cash
Cash
Visa
Visa
Cash
Cash
Cash

Cash
Visa
Cash
Visa
Cash

 

 

 
 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 22 of 53

Case 7

8/2/16 21:48
8/3/16 12:46
8/3/16 22:05
a/A/16 12:03
8/4/16 22:16
g/5/16 12:42
8/5/16 21:41
8/6/16 12:45
8/6/16 22:45

8/7/16 12:08
8/7/16 20:08
8/8/16 13:27
8/8/16 21:22
8/9/16 12:12
g/9/16 21:27
8/10/16 11:45
8/10/16 21:47
8/11/16 12:42
a/11/16 21:19
8/12/16 13:00
2/12/16 22:07
8/13/16 12:28
9/13/16 22:02

8/14/16 14:40
8/14/16 21:42
9/15/16 12:12
8/15/16 21:49
8/16/16 12:43
8/16/16 21:04
8/17/16 11:36
8/17/16 22:02
8/18/46 12:47
B/18/16 22:55
8/19/16 12:43
8/19/16 21:51
8/20/46 12:20
8/20/16 21:38

8/21/16 12:21
B/21/46 24:14
8/22/16 12:18
8/22/16 21:27
8/23/16 11:08
8/23/16 20:12
2/24/16 11:26
8/24/16 21:01
9/25/16 11:57
g/25/16 21:04
8/26/16 13:26
9/26/16 21:52
8/27/16 13:29
8/27/16 20:52

4/28/16 12:18

793
7o4
794
794
794
7395
795

796

796
796
797
737
797
79?
798
798
798
798
799
799
800
800

800
800
800
800
801
801
802
802
803
803
804
804
go5
805

806
806
807
807
BO?
807
808
808
B09

810
810
$11
#11

812

1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajero 1
1 Cajeroi
1 Cajero1
4 Cajero1
1 Cajero1

1 Cajero1
1 Cajero1
1 Cajero4
1 Cajerol
4 Cajerol
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajero 1
1 Cajerol
1 Cajero1
1 Cajero1
4 Cajerol
1 Cajerol

1 Cajerol
i Cajero1
1 Cajerol
1 Cajerol
1 Cajerol
4 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero 1
1 fajerol
i Cajerol
1 Cajero1
1 Cajero 1

1 Cajero1
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero 1
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerod
1 Cajero 1
1 Cajerol

1 Cajero1

Cash

Visa

Cash

Cash

Cash

Cash

Visa
Mastercard
Cash

Cash

Visa
Mastercard
Mastercard
Visa

Cash

Cash

Cash

Visa

Visa

Cash

Cash

Visa
Mastercard

Cash

Visa

Visa
American Express
Visa
Mastercard
Cash

Cash

Visa

Cash

Visa

Visa

Visa

Visa

Cash
Mastercard
Visa
Mastercard
Cash

Cash

Cash

Cash

Cash

Cash

Cash

Cash

Cash

Cash

Cash
 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 23 of 53

Case 7

8/28/16 21:46
8/29/16 13:11
8/29/16 19:56
8/30/16 12:54
g/30/16 21:27
8/31/16 12:01
8/31/16 21:38
g/1/16 11:17
9/1/16 21:49
9/2/16 11:52
9/2/16 22:15
9/3/16 12:43
9/a/16 21:19

9/4/16 13:00
9/4/16 21:54
9/5/16 12:47
9/5/16 24:13
9/6/16 12:53
9/6/16 21:34
9/7/16 12:41
9/7/46 21:21
9/8/16 12:44
9/8/16 21:37
9/9/16 42:10
9/9/16 22:08
9/10/16 13:31
9/10/16 21:54

9/11/16 13:42
9/11/16 20:49
9/12/16 11:34
9/12/16 21:13
9/13/16 12:55
9/13/16 21:05
9/14/16 12:34
9/14/16 21:34
9/15/16 12:52
9/15/16 20:11
9/16/16 11:54
9/16/16 21:50
9/17/16 11:37
9/47/16 21:24

9/18/16 12:36
9/18/16 20:09
9/19/16 11:45
9/19/16 21:55
9/20/16 13:29
9/20/16 21:03
9/21/16 12:14
9/21/46 21:58
9/22/16 12:18
9/22/16 21:06
9/23/16 13:17
9/23/16 21:43

812
813
813
g14
g14
g15
815
816
$16
al?
317
218
818

319
819
820
820
B21
821
§22
B22
823
823
824
824
425
825

826
825

827
828
823
§29
829
830
830
831
831
832
832

833
833

334
a35
835
836
836
837
337
838
838

 

1 Cajerol
1 Cajerol
1 Cajero1
i Cajerol
1 Cajerol
1 Cajero4
1 Cajero 1
4 Cajeroi
1 Cajerol
4 Cajeroi
1 Cajerol
i Cajero1
1 Cajero 1

1 Cajerol
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerod
1 Cajero 1
4 Cajerod
1 Cajero1
1 Cajero1

1 Cajerol
1 Cajero1
1 Cajero 1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajero 1
1 Cajerol
1 Cajero1
1 Cajerol

1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajeroi
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajerol

 

Mastercard

Cash

Cash

Cash

American Express
Mastercard

Cash

Mastercard

Cash

Mastercard

Cash

Mastercard
American Express

Cash

Cash

Cash

Cash

Mastercard
American Express
American Express
cash

Cash

Visa

Cash

Mastercard

Visa

Visa

Cash

Cash

Cash

Cash

Cash

Cash

Cash

Cash
Mastercard
Cash
Amevican Express
Visa

Visa
Mastercard

Visa
Cash
Cash
Visa
Visa
Mastercard
Cash
Cash
Visa
Visa
Cash
Cash

 

 
 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 24 of 53

Case 7

9/24/16 12:32
9/24/16 22:07

9/25/16 11:32
9/25/16 20:38
9/26/16 13:14
9/26/16 21:29
9/27/16 14:08
9/27/16 22:22
9/28/16 11:41
9/28/16 20:05
9/29/16 12:20
9/29/16 21:52
9/30/16 13:14
9/30/16 22:13
10/1/16 12:20
40/1/26 22:26

10/2/16 11:08
10/2/16 20:41
10/3/16 12:44
10/3/16 21:08
10/4/16 13:55
10/4/16 21:46
40/5/46 12:18
10/5/16 21:30
10/6/16 11:34
10/6/16 20:51
10/7/46 14:54
10/7/16 22:22
10/8/16 13:39
10/8/16 22:06

10/9/16 12:44

10/9/16 22:05
10/10/16 12:06
10/10/16 21:08
10/11/16 10:44
10/11/16 21:12
10/12/16 13:03
10/12/16 21:52
10/13/16 13:35
10/13/16 21:38
10/14/16 12:23
10/14/16 22:38
10/15/16 13:16
40/15/16 22:13

10/16/16 13:29
10/16/16 22:18
40/17/16 42:22
10/17/16 21:39
10/18/16 11:24
10/18/16 20:59

10/19/16 8:01
10/19/16 21:49

439
839

2840
840
841
B41

842
B43
843
844
344
g45
345
846
846

846
846
847
847

B48
849
845

850
gsi
851
452
852

853
a53
a54
g54
855
$55
856
856
857
B57
858
853
859
859

B60
360
861
861
862
362
B62
863

1 Cajeroi
1 Cajero1

1 Cajerol
1 Cajeroi
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajeroi
1 Cajerol
4 Cajero1
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero 1
1 Cajerol
1 Cajero1

1 Cajerol
1 Cajerol
1 Cajero 1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1

1 Cajerol
1 Cajeroi
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerod
1 Cajero 1
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerot

1 Cajero4
1 Cajerol
1 Cajeroi
1 Cajero1
1 Cajero4
1 Cajero1
1 Cajero1
1 Cajero1

 

 

 

Cash
Mastercard

American Express
Cash

Cash
Mastercard
Mastercard
Visa

Cash

Cash

Cash

Visa

Visa
Mastercard
Cash

Cash

Visa

Visa

Visa

Visa

Visa

Cash

Visa

Cash

Visa
Mastercard
American Express
Cash

Cash

Cash

Cash

Cash

Cash

Visa

Cash

Cash
Mastereard
Mastercard
Cash

Cash

Cash

Visa

Visa

Visa

Mastercard

Cash

Cash

Mastercard

Cash

Cash

American Express
Cash

 

 
 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 25 of 53

Case 7

10/20/16 12:46
10/20/16 21:28
10/21/16 11:54
10/21/16 22:27
10/22/16 12:36
10/22/16 22:23

10/23/16 11:53
10/23/16 20:52
10/24/16 13:24
10/24/16 20:18
10/25/16 11:46
10/25/16 21:37
10/26/16 12:24
10/26/16 21:13
10/27/16 11:34
10/27/16 20:36
10/28/16 12:31
10/28/16 21:01
10/29/16 12:03
10/29/16 21:11

10/30/16 13:08
10/30/16 20:05
10/31/16 12:42
40/31/16 19:08
11/1/16 11:49
41/1/16 21:48
11/2/16 12:22
14/2/16 21:16
11/3/16 12:46
11/3/16 20:16
11/4/16 12:07
11/4/16 22:44
14/5/16 12:58
11/5/16 22:02

11/6/16 13:08
11/6/16 16:38
11/7/16 1248
11/7/16 20:38
41/8/46 12:32
11/8/16 19:58
11/9/16 11:40
11/9/16 20:42
11/10/16 11:28
14/10/16 21:54
11/11/16 10:27
41/11/16 21:20
11/12/16 12:13
11/12/16 21:20

11/13/16 11:19
11/13/16 21:01
11/14/16 12:16
11/14/16 19:26

864
864
865
365
866
866

867
867
868
B68
369
369
870
870
a71
871
872
B72
873
873

874
a74
875
B75
876
876
877
877
878
878
879
875
380
830

881
881
882
B82
383
883
884
BB4

ae5
885
gS
S86
886

837
887
888
388

1 Cajerol
1 CajeroL
1 Cajero1
1 Cajerol1
1 Cajerol
1 Cajerol

1 Cajerol
1 Cajero 1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero 1
1 Cajerol
1 Cajerol
4 Cajerol
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajerol

1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajeroi
1 Cajero 1
1 Cajeroi

1 Cajerol
1 Cajero 1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajero1
41 Cajero1

4 Cajerol
1 Cajero 1
1 Cajerol1
1 Cajero 1

Cash
Visa
Cash
American Express
Cash
Cash

Cash

Cash

Cash

Cash
Mastercard
Mastercard
Visa

Visa

Cash

Visa

Cash

Cash

Cash

Cash

Visa
Cash
American Express
Cash
Cash
American Express
Cash
Visa
Cash
Cash
Visa
American Express
Cash
Cash

Visa

Cash

Cash

Cash
Mastercard
Visa

Visa

Visa

Visa
Mastercard
Cash

Visa

Cash

Visa

Cash

Cash

American Express
Mastercard

 
 

 
 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 26 of 53

Case 7

11/15/16 12:04
11/15/16 14-14
11/15/16 20:11
11/16/16 12:23
11/16/16 21:28
11/17/16 11:48
11/47/16 20:59
11/18/16 13:06
11/18/46 21:27
41/19/16 12:35
11/19/16 23:16

11/20/16 12:19
14/20/26 20:59
14/21/16 12:12
11/21/16 21:49
11/22/16 11:12
41/22/16 21:11
11/23/16 12:05
41/23/16 20:32
11/24/16 12:03
11/24/16 12:19
11/25/16 12:51
11/25/16 19:24
11/26/46 13:18
11/26/16 19:43

11/27/16 12:18
14/27/16 20:05
11/28/16 11:55
11/28/16 21:48
11/29/16 12:12
14/29/16 20:47
11/30/16 11:17
14/30/16 20:46
12/1/16 12-41
12/1/16 21:17
12/2/16 12:06
12/2/16 22:36
12/3/16 12:34
12/3/16 21:21

12/4/16 14215
12/4/16 19:48
12/5/46 11:52
12/5/16 21:33
12/6/16 12:34
12/6/16 21:01
12/7/16 13:30
12/7/16 20:12
12/8/16 12:36
12/8/16 19:39
12/9/16 13:24
12/9/16 23:03
42/10/16 13:07
12/10/16 22:01

889
329
8389
$90
890
391
891
g92
892

293

893,
294
B95
895
896
895
B97
897
ag?
Bg?
398
898
899
859

900
500
901
901
902
302
903
903
904
904
905
905
906
506

907

908
908
909
909
910
910
911
S11
941

912
912

1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cayero1
4 Cajerol
1 Cajero 1
1 Cajero1
1 Cajero1

1 Cajero 4
1 Cajero1
1 Cajerol
1 Cajero 1
1 Cajerol
1 Cajero1
1 Cajero 1
1 Cajerot
1 Cajerol
1 Cajeral
1 Cajero 1
1 Cajerol
1 Cajero1
1 Cajerol

1 Cajerol
1 Cajero 1
1 Cajerol
1 Cajerol

1 Cajerol.

1 Cajero1
1 Cajerol1
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero 1

1 Cajero 1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerot
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajeroi
1 Cajerol
41 Cajerol
1 Cajero1
1 Cajerot

Cash

Visa

Cash

Visa

fash

Mastercard

Visa

American Express
American Express
Cash

Cash

Visa

Cash

Cash

Visa

Visa

Visa

Visa
American Express
Visa

Visa

Cash
Mastercard
Mastercard
Mastercard

Cash
Mastercard
Cash

Visa

Cash

Visa

Cash

Cash

Visa
American Express
Cash

Cash

Cash

Cash

Cash
Visa
Cash
Visa
Visa
Cash
Cash
Cash
Cash
Cash
Cash
Mastercard
Cash
Visa
 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 27 of 53

Case 7

12/11/16 12:32
12/11/16 21:08
42/12/16 11:57
12/12/16 19:18
12/13/16 12:23
12/13/16 20:54
12/14/16 11:37
12/14/16 21:38
12/15/16 12:00
12/15/16 23:19
12/16/16 11:43
12/16/16 22:24
12/17/16 12:56
12/17/16 22:09

12/18/16 14:16
12/18/16 20:59
42/19/16 13:01
12/19/16 19:37
12/20/16 12:35
12/20/16 20:43
12/21/16 12-05
12/21/16 21:24
12/22/16 11:04
12/22/16 20:39
12/23/16 11:51
12/23/16 22:06
12/24/16 12:37
12/24/16 19:36

12/26/16 12:30
12/26/16 21:12
12/27/16 12:45
12/27/16 19:42
12/28/16 12:12
12/28/16 21:53
12/28/16 12:22
12/29/16 21:31
12/30/16 11:31
12/30/16 21:29
12/31/16 12:43
12/91/16 18:59

1/1/17 1302
AfAf7 21:07
1/2/17 12:54
4/2/17 20:54
1/3/17 11:17
4/4/17 11:58
1/4/17 22:26
LfS/17 12:32
1/5/17 19:46
4/6/17 11:52
1/6/17 22:18
4/7/17 13:01

 

913
913
914
914
915
915
316
916
917
917
918
918
919
919

919
919

920
920
920
921
921
921
921
922
922
923
923

924
924
925
925
926
926
927
927
928
928
929
929

930
930
931
931
932
933
933
934
334

935
936

 

 

1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajerot
1 Cajerol
4 Cajero 1
1 Cajerol

1 Cajero1
1 Cajero1
1 Cajerol
1 Cajero1
4 Cajerol
4 Cajerol
1 Cajero1
1 Cajerot
1 Cajerol
1 Cajerol
1 Cajero 1
1 Cajero1
1 Cajerol
1 Cajero1

1 Cajero1
1 Cajero4
1 Cajerol
1 Cajeroi
1 Cajero 1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol

1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero 1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol

Visa

Cash

Cash

Mastercard

Visa

Visa

Cash

Visa

Visa

Cash

American Express
American Express
Visa

Visa

American Express
Cash

Cash

Cash

Visa

Cash

Cash

Visa

Cash

Cash

cash
Mastercard
Cash

Visa

Cash
Mastercard
Visa
American Express
Cash

Visa

Cash

Visa
Mastercard
Cash

Cash

Cash

Cash
Mastercard
Visa

Cash

Cash

Visa
Mastercard
Cash

Visa

Visa

Visa

Visa

 

 
 

 

 

 

 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 28 of 53

Case 7

1/7/17 20:22

4/8/17 13:55

1/8/17 19:28

49/17 11:55

1/9/17 21:23
1fiof17 12:11
1/10/17 22:00
Af /a7 12:14
fla f1t 20:25
1/12/17 12:29
1/2/17 21:04
1/13/17 12:00
4/13/17 22:29
4/14/17 12:07
4/14/17 21:47

1/15/17 12:40
4/15/17 19:25
4/16/17 12:42
4/16/17 21:24
L/17/17 12:07
L/17/A7 19:29
1/18/17 12:36
4/18/17 24:37
4/19/17 11:24
3/19/17 20:46
1/20/17 13:03
4/20/17 21:34
1/21/17 12:00
4/21/17 21:56

1/22/17 13:02
1/22/17 22:14
4/23/17 11:25
1/23/17 19:46
4/24/17 11:21
1/24/17 19:20
1/25/17 11:55
1/25/17 21:48
1/26/17 12:06
1/26/17 20:48
1/27/17 12:59
1/27/47 21:49
1/28/17 15:18
4/28/47 21:17

1/29/17 13:03
1/29/17 20:30
1/30/17 13:17
1/30/17 20:32
1/34/17 11:42
1/31/17 20:32
2/4/17 12:47
fifi? 20:41
2/2/17 12:14

936

937
937
938
938
939
939
940
940
940
940
941
941
942
942

943
943
944
944
945
945
946
946
947
947
948
948
949
949

950
950
951

952
952
953
953
354
954
955
955
$55
955

956
956
957
957
S57
957
9538
958
959

1 Cajero1

1 Cajerol
1 Cajero1
1 Cajerol
4 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajeroi
1 Cajerol
1 Cajero1
1 Cajero1

1 Cajerol
1 Cajero1
4 Cajero i
1 Cajerol
1 Cajerot
1 Cajerol
4 Cajero1
1 Cajero1
1 Cajerol
1 Cajero1
4 Cajero1
1 Cajerol
1 Cajerol
1 Cajero1

1 Cajero1
1 Cajerol
1 Cajero1
i Cajerol
1 Cajero 1
1 Cajero4
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerot
1 Cajero1

1 Cajerol
1 Cajerot
1 Cajeral
1 Cajerod
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajero 1

Mastercard

Cash
Mastercard
Cash

Visa

Cash

Cash

Visa

Cash
Mastercard
Mastercard
Cash

Cash

Cash

Visa

Mastercard
Visa
Cash
Cash
Cash
Visa
Cash
Cash
cash
Cash
Visa
Visa
Cash
Visa

Visa
Cash
Cash
Cash
Visa
Cash
Visa
Cash
Visa
Visa
Cash
Visa
Cash
Mastercard

Cash

Visa

Cash

Visa

Visa

Visa

Cash
Mastercard
Cash

 

 
 
  

 

  
 

 

 

 

 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 29 of 53

Case 7

fof? 21:51
2/3/17 11:39
2/3/17 22:38
2/4/17 13:09
2/4/17 21:40

2/5/17 13:09
2/5/17 20:26
2/6/17 12:15
QG/AT 22:27
2/7/17 13:01
2/Ff1T 22:09
2/8/17 11:44
2/8/17 20:24
2/10/17 12:31
2/10/17 22:24
2/11/17 12-24
2/11/17 21:49

2/12/17 12:52
2/12/17 20:08
2/13/17 14:03
2/13/17 21:58
2/14/17 12:18
2/14/17 22:04
2/15/17 11:52
2/15/17 21:03
2/16/17 11:45
2/16/17 21:42
2/17/17 12:16
2/17/17 21:42
2/18/17 11:50
2/18/17 22:27

2/19/17 11:22
2/19/17 20.12
2/20/17 13:03
2/20/17 20:12
2/21/17 12:10
2/21/17 20:33
2/22/27 11:43
2/22/17 21:30
2/24/17 11:51
2/2af17 21:12
2f24af17 11:48
2/24/17 22:52
2/25/17 12:07
2/25/17 21:38

2/26/17 12:19
2/26/17 21:59
2/27/17 13:29
2/27/17 20:35
2/28/17 13:51
2/28/17 20:57

3/1/17 11:45

959
959
959
960
360

961
5961
962
962
962
962
963
963
964
964
965
965

566
966
967
967

968
969
969
970
970
970
3970
g71
$71

972
972
973
973
973
973
974
974
975
975
976
376
377
o77

978
978
979
979
379
979
979

1 Cajero 1
1 Cajero1
1 Cajero1
1 Cajero 1
1 Cajerol

1 Cajero1
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol1
1 Cajeroi
4 Cajero1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajeroi

1 Cajero1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajeroi
4 Cajeroi
i Cajero 1
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero 1
1 Cajerol

1 Cajero4
1 Cajeroi
1 Cajerol
1 Cajeroi
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajeroi
1 Cajeroi
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajerol

1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajerol

Visa

Visa
Mastercard
Cash

Visa

Cash

Cash

Cash

Visa
Mastercard
Mastercard
Cash

Visa
Mastercard
Cash

Cash

Visa

American Express
Cash

Visa

Discover
American Express
Mastercard

Cash

Cash

Cash

Cash

Visa

Cash

Mastercard

Visa

Cash
Visa
Visa
Visa
Cash
Visa
Cash
Visa
Cash
Cash
Cash
Cash
Cash
Cask

Cash

Visa

Cash
Mastercard
Cash

Visa

Visa
 

 

 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 30 of 53

Case 7

3/4/17 21:45
3/2/17 12:00
3/2/17 26:38
afaya7 12:49
3/3/17 22:39
3/4/17 11:22
3/4/17 21:51

af5/17 12:42
3/5/17 20:42
a/6/17 12:50
3/6/17 21:32
af7/17 12:46
3/7/17 21:01
9/8/17 10:38
afef17 21:49
afofl7 12:02
afof17 21:22
3/10/17 10:59
3/10/17 21:07
3/11/17 13:05
3/11/17 23:21

3/12/17 13:01
9/12/17 21:50
afi3/17 11:49
3/13/17 22:07
3/14/17 14:04
3/14/17 14:52
3/14/17 18:03
3/15/17 11:16
3/15/17 20:22
3/16/17 12:14
3/16/17 22:02
3/17/17 12:03
B/UF/L7 21:44
3/18/17 11:59
3/18/17 21:59

af19/17 12:30
8/19/17 21:09
3/20/17 13:51
3/20/17 21:40
3/24/17 11:47
3/24/17 21:21
3/22/47 11:21
3/22/17 20:41
3/23/17 11:33
3/23/17 21:32
af2a/i7 12:35
3/25/17 11:43
3/25/17 22:26

3/26/17 13:28
3/26/17 21:25
B/27/17 42:17

979
980
980
986
980
981
981

982
982
983
983
994
984
985
985
286

987
987
988
988

988
983
988
938
588
988
988
989
gag
$90
990
991
994
992
952

993
993
993
993
994
994
995
995
996
996
997
998
998

999
999
1000

 

1 Cajerol
1 Cajero4
1 Cajero1
4 Cajerod
1 Cajerol
4 Cajero1
1 Cajerol

1 Cajero1
1 Cajero 1
1 Cajero1
1 Cajero1
1 Cajarol
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajerot
1 Cajero 1
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajero1

1 Cajero1
1 Cajero 1
1 Cajerol
1 Cajero 1
1 Cajerol
1 Cajerol
1 Cajerol
4 Cajerol
1 Cajerol
1 Cajerot
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1

1 Cajerol
4 Cajero4
1 Cajero1
1 Cajerol1
1 Cajerol
i Cajeroi
1 Cajera1
4 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerol

1 Cajero1
4 Cajerol
1 Cajero 1

 

Mastercard
Cash
Cash
Mastercard
Mastercard
Cash
Cash

Mastercard
Visa

Visa
American Express
Mastercard
Mastercard
Cash

Visa

Cash

Cash

Cash

Cash

Cash

Cash

Visa

Mastercard

Cash

Mastercard

Cash

American Express
Cash

Cash

Mastercard

Cash

Visa

Cash

Mastercard

Cash

American Express

Visa
Visa
American Express
Visa
Cash
Visa
Cash
Cash
Cash
Cash
Cash
Visa
Visa

Cash
Cash
Visa
 

 

 

 

 

 

 

 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 31 of 53

Case 7

327/17 22:01
B/28/47 11:21
3/28/17 22:00
3/29/17 12:18
8/29/17 20:41
3/30/17 12:16
3/30/17 21:19
a/a1/17 12:14
3/31/17 20:59

4/1/17 10:58

Afif1? 22:24

4/2/17 12:35
Af2f17 21:07
4/3/17 12:10
afAf17 21:46
afaf17 11:18
4/4/17 21:58
4/5/17 11:18
4fS/17 22:25
4/6/17 12716
4/6/17 21:16
4/1/17 12:50
4/7/17 22:38
4/8/17 12:51
4/8/17 21:54

4/9/47 13:08

4/9/17 21:26
4/10/17 12:24
4/10/17 21:58
4/14/17 12:02
4/11/17 22:09
4/13/17 11:32
4/12/17 22:21
4/13/17 12:15
4/13/17 22:30
Af14a/17 12:28
4/14/17 22:36
4/15/17 12:37
4/15/17 22:07

4/16/17 13:10
4/16/17 21:36
Af17/17 13:36
4/18/17 11:37
4/18/17 22:00
4/19/17 12:49
4/19/17 21:31
4/20/17 12:11
4/20/17 22:21
Af24f17 11:28
4/21/17 22:10
4/22/17 11:17
Af22/17 22:07

1000
1000
1000
1004
1001
1002
1002
1003
1003
1004
1004

1005
1005
1006
1006
1007
1007
1007
1007
1063
1008
1008
1008
1003
1009

1010
1010
1011
1011
101%
1011
1012
1012
1013
1013
1014
1014
1015
1015

1016
1016
1017
1018
1018
1019
1019
1019
1019
1019
1013
1020
1020

1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerot
1 Cajerol

1 Cajerol
1 Cajero1
1 Cajeroi
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajerol

1 Cajerol1
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajeroi
i Cajero1
1 Cajerol1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerot
1 Cajero4a

1 Cajeral
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol

Visa
Cash
Visa
Visa
Cash
Visa
Visa
American Express
Cash
Cash
Cash

Cash
Cash
Cash
Cash
Visa
Cash
Cash
Cash
Visa
Cash
Visa
Visa
Mastercard
Cash

Cash
Visa
Cash
Cash
Visa
Visa

Visa
Visa
Mastercard
Mastercard
Mastercard
Visa
Mastercard

Cash
Cash
Mastercard
Cash
Visa
Cash
Visa
Cash
Cash
Cash
Visa
Cash
Cash

 

 

 

 
 

 

 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 32 of 53

Case 7

4/93/17 11:02
4/23/17 21:57
4/24/17 11:48
4/24/17 21:11
4/25/17. 11:46
Af25 {17 21:18
4/26/17 10.16
4/26/17 21:33
Af27/17 11:32
Af{27/17 21,00
4/28/17 11:45
af2ef47 22:51
4/29/17 12:29
4/29/17 22.18

4/30/17 13:07
AfS0/47 22:01
5/1/17 11:10
5/1/27 23:23
5/2/17 12:39
5/2/17 22:20
5/3/17 12:38
5/3/17 22:11
5/4/17 12:08
5/4/17 21:23
5/5/17 11:45
5/5/17 22:01
5/6/17 11:36
5/6/17 22:18

5/7/17 12:12
5/7/17 20:57
S/9/17 13:13
5/8/17 21:51
S/9/17 12:54
5/9/17 22:00
5/10/17 11:41
5/10/37 21:49
Sflaf17 12:12
5/11/17 20:52
5/42/17 12:54
5/12/17 22:26
5/13/17 11:28
5/13/17 21:52

5/14/17 12:11
5/14/97 21:45
5/15/17 11:58
5/15/17 21:45
5/16/17 11:59
5/16/17 22:26
5/17/17 11:57
5/17/17 24:07
5/1B/17 12:11
5/19/17 21:17
5/19/17 12:35

1021
1021
1022
1022
1022
1022
1023
1023
1024
1024
1025
1025
1026
1026

1027
1027
1028
1028
1029
1029
1036
1030
1031
1031
1032
1032
1033
1033

1033
1033
1034
1034
1035
1035
1036
1036
1036
1036
1037
1037
1038
1038

1039
1039
1040
1040
41041
1041
1042
1042
1042
1042
1043

1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero 1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajeroi
1 Cajerol
1 Cajero 1
1 Cajerol
1 Cajero 1
1 Cajeroi

1 Cajero1
1 Cajerol
1 Cajero 1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajeroi
1 Cajero1
1 Cajerol
1 Cajero1
4 Cajeroi

1 Cajero1
1 Cajerol
1 Cajerod
1 Cajero1
4 Cajeroi
1 Cajero1
1 Cajero4
1 Cajerol
1 Cajero 1
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajerol

1 Cajero1
1 Cajeto 1
1 Cajeroi
1 Cajerol
1 Cajeroi
1 Cajerol
1 Cajerod
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol

Cash
Cash
Cash
Cash
Cash
Visa
Visa
Cash
Cash
Visa
Visa
Cash
Cash
American Express

Cash
Mastercard
Cash
Cash
Visa
Cash
Visa
Visa
Cash
Cash
Cash
Cash
Visa
Cash

Cash

Visa
Mastercard
Cash

Cash

Visa

Visa
Mastercard
Mastercard
American Express
Visa

Visa

Visa

Visa

Cash

Visa

Cash

Visa
Mastercard
Visa

Cash

Visa

Cash

Cash
Mastercard

 

 

 
 

 

 

 

 

 

 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 33 of 53

Case 7

5/19/17 22:20
5/20/17 12:51
5/20/17 22:30

5/21/17 10:48
5/24/17 21:47
5/22/17 12:23
5/22/17 21:44
5/23/17 12:13
5/23/17 21:39
5/24/17 11:43
5/24/17 22:17
5/25/17 13:04
5/25/17 22:01
5/26/17 12:46
5/26/17 21:56
5/27/17 12:39
5/27/17 22:05

5/28/17 13:16
5/28/17 21:14
5/29/17 14:58
5/29/17 17:32
5/30/17 11:55
5/30/17 21:24
5/31/17 12:39
5/31/17 21:54
6/1/17 12:41
6/1/17 22:47
6/2/17 12:40
6/2/17 21:16
6/3/17 11:22
6/3/17 22:48

6/4/37 11:07
6/4/17 20:49
6/5/47 11:41
6/5/17 22:22
6/6/47 14:27
6/6/17 21:20
6/7/17 11:18
6/7/17 22:36
6/8/47 11:44
6/8/17 21:47
6/9/47 11:44
6/9/17 22:01
6/10/47 12:47
6/10/17 22:48

6/11/17 11:10
6/11/47 22:04
6/12/17 12:48
6/13/17 12:43
6/13/17 22:45
6/14/17 11:34
6/14/17 22:34

1043
1043
1043

1044
1044
1045
2045
1046
1046
1047
1047
1048
1048
1049
1049
1050
1050

1051
1051
1052
1052
1052
1052
1052
1052
1053
1053
1054
1054
1055
1055

1056
1056
1057
1057
1058
1058
1058
1058
1053
1059
1059
1059
1060
1060

1061
1061
1062
1062
1062
1062
1062

1 Cajerol
1 Cajero1
1 Cajero1

1 Cajerol
1 Cajero1
4 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
i Cajerol
1 Cajerol
4 Cajeroi
1 Cajerol
1 Cajero1
1 Cajero1

1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajerol1
1 Cajerol
1 Cajeroi
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerot

1 Cajerol1
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
4 Cajero1
1 Cajerol

1 Cajero1
4 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero1

 

Mastercard
Visa
Cash

Cash

Visa

Cash

Cash

Visa

Visa

Cash

Visa

Cash

Cash
Mastercard
Mastercard
Visa

Visa

Cash

Cash
Mastercard
Visa

Cash

Visa

Visa

Cash

Cash

Visa
Mastercard
Cash

Visa

Visa

Cash
Visa
Cash
Discover
Cash
Cash
Visa
Visa
Visa
Visa
Cash
Cash
Visa
Mastercard

Cash
Visa
Visa
Visa
Cash
Cash
Visa

 

 

 
 
 

 
 

 

 

 

 

 

 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 34 of 53

Case 7

6/45/17 11:43
6/15/17 22:23
6/16/17 12:34
6/16/17 22:54
6/17/17 12:48
6f17/47 22:27

6/18/17 12:43
6/18/17 22:13
6/19/17 14:12
6/19/17 21:46
6/20/17 12:07
6/20/17 22:19
6/21/17 11:45
6/21/17 21:27
6/22/17 12:20
6/22/17 22:37
6/23/47 11:54
6/23/17 22:09
6/24/47 12:57
6/24/17 22:08

6/25/17 12:22
6/25/17 21:39
6/26/17 12:46
6/26/17 22:45
6/27/17 12:01
6/27/17 22:19
6/28/17 11:10
6/28/17 22:06
6/29/17 12:55
6/29/47 22:15
6/30/17 12:35
6/30/17 21:31

7/1/17 11:20

FLfa7 22:12

F2fi7 1242
F/2f17 22:04
Ff3/17 13:35
F/3/17 20:58
Taf? 12:46
7{Af17 21:26
FfSf1F 12:26
P{S/LT 22:06
FfG{17 11:57
FfOf17 22:28
F/TfUT 12:27
FT/AF 22:08
7/af17 12:53
T/B/A7 21:53

7/9/17 13:20
7/9/17 22:31
7/10/47 14:55
FflOf/17 22:17

1062
1063
1064
1064
1065
1065

1066
1066
1067
1067
1067
1067
1068
1068
1069
1069
1070
1070
1071
1071

1072
1072
1072
1072
1073
1073
1074
1074
1075
1075
1075
1075
1074
1076

1077
1077
1078
1078
1079
1079
1080
1080
1080
1080
10381
1081
1081
1081

1082
1082
1083
1983

1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero1
4 Cajero 1

1 Caferol
1 Cajero1
1 Cajerol
1 Cajerot
1 Cajero1
4 Cajerol
1 Cajerol
1 Cajerol
1 Cajerot
1 Cajero 1
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol

1 Cajero 1
1 Cajerol
1 Cajero1
1 Cajerot
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero1

1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero4
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero i
1 Cajerol

1 Cajero1
1 Cajero 1
1 Cajerol
4 Cajerol

 

Visa
Mastereard
Cash
Mastercard
Cash
Mastercard

American Express
Visa
Mastercard
Visa
Mastercard
Mastercard
Mastercard
Visa

Cash

Cash

Visa

Visa

cash
Mastercard

Cash
Visa
Visa
Cash
Visa
Visa
Cash
Visa
Visa
Cash
Visa
Cash
Visa
Cash

Cash

Cash

Visa

Cash

Visa
Mastercard
American Express
Cash

Visa
Mastercard
Visa

Cash

Visa

Visa

Visa
Cash
Cash
Visa
 

 

 

 

 

 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 35 of 53

Case 7

 

Tfi1/17 11:58
F/1L/1? 22:02
7/12/17 13:03
7/12/17 14:31
7/13/17 13:12
7/13/17 22:03
7/14/17 12:12
Ff14/17 21:46
7/15/47 13:24
PAS/17 22:38

7/16/17 12:20
7/16/17 21:24
FAT/17 12:54
W/17/17 20:46
7/18/47 12:07
T/18/17 21:54
7/19/17 13:23
Ff/U9/17 23:23
Tf2OfL7 14:27
7/20/17 21:08
7/21/47 12:30
W217 22:21
Ff22fA7 14:44
F/22f17 21:43

7/23/17 13:34
7/23/47 20:46
W20f17 11:26
7/24/17 21:26
7/25/17 12:34
T/25fL17 21:33
T2617 12:45
W26/17 22:34
F/27/17 12:07
F/I {LT 2152
Fi2Bf1T 12:25
F/2Bf/17 22:25
7/29/17 13:37
T/29/17 22:31

7/90/17 13:10
7/30/17 22:29
FAlfr7 12:11
F/BLf17 21:35
af1f17 13:24
a/1/17 22:21
8/2/17 12:32
g/2/17 22:18
g/3/17 11:28
8/3/17 21:21
a/a/17 11:43
8/4/17 21:59
B/5/17 11:41
g/S/17 21:28

1084
1084
1085
1085
1085
1085
1086
1086
1086
1086

1087
1087
1088
1088
1083
1089
1090
1090
1051
1091
1092
1092
1093
1093

1094
1054
1095
4095
1096
1036
1097
1097
1098
1098
1099
1089
1100
1100

1101
1101
1102
1102
1103
1103
1104
1104
1105
1105
1106
1106
1107
1107

1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero4
1 Cajero1
1 Cajerod
1 Cajerol
1 Cajero 1
1 Cajero1
1 Cajero 1

1 Cajerol
1 Cajerol1
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 CajeroL
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajero1

1 Cajerol
1 Cajero1
1 Cajero1
1 Cajera1
1 Cajero1
i Cajeroi
1 Cajero 1
4 Cajero1
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero 4

1 Cajero1
1 Cajero1
1 Cajeroi
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerot
1 Cajero1
1 Cajerol
1 Cajero 1
1 Cajero1
1 Cajero 1

Cash

Cash

Cash

Cash

Visa

Mastercard

Visa

Mastercard

Visa

American Express

Visa
Cash
Cash
Visa
Visa
Cash
Cash
Cash
Visa
Visa
Visa
Cash
Visa
Cash

Visa

Cash

Cash
American Express
Cash

Visa

Visa

Visa

Cash

Cash
Mastercard
Visa

Visa

Cash

Cash
Mastercard
Cash

Visa

Cash

Cash

Visa
Mastercard
Mastercard
Visa

Cash
Mastercard
Visa

Visa
 

 

 

 

 

 

 

 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 36 of 53

Case 7

g/6/17 12:09
8/6/17 21:22
A/7/17 12:55
8/7/17 24:12
8/8/17 13:01
8/8/17 22:53
8/9/17 10:56
a/O/17 22:55
8/10/17 11:46
8/10/17 21:42
8/11/17 11:55
a/11/17 21:49
8/12/17 13:12
8/12/17 22:11

8/13/17 12:16
8/13/17 19:53
8/14/17 11:45
8/14/17 20:54
8/15/17 11:43
8/15/17 21:17
8/16/17 13:23
8/16/17 2:51
8/17/17 11:33
8/17/17 22:05
8/18/17 12:15
8/18/17 21:59
8/19/17 12:55
B/19/17 22:14

8/20/17 12:27
8/20/17 22:31
B/21/17 13204
8/21/17 22:01
8/22/17 13:25
8/22/17 21:48
B/23/17 12:42
8/23/17 21:59
8/24/17 11:54
8/24/17 22:18
9/25/17 12:14
8/25/17 21:49
8/26/17 11:16
8/26/17 21:29

8/27/17 11:59
/27/17 24:29
8/28/17 12:03
B/29/17 21:30
8/29/17 11:35
9/29/17 20:21
8/30/17 12:39
¢/30/17 22:11
8/31/17 13:40
B/31/17 21:57

Of1f17 11:14

1108
1108
1109
1109
1110
1110
1111
1111
1112
4112
1132
1112
1113
1113

1114
1114
2115
1115
1116
1116
1117
1117
1118
1118
1113
4115
1120
1120

1121
1121
1122
1122
1123
1123
1124
1124
1125
1125
1126
1126
1127
1127

1127
1127
1128
1128
1129
1125
1130
1130
1131
1131
1132

 

 

1 Cajero1
1 Cajero1
1 Cajerol
1 Cajeroi
1 Cajerol
1 Cajerol
1 Cajero 1
1 Cajero1
3 Cajero1
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajeroi
1 Cajero1

1 Cajerol
1 Cajerod
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajerot
i Cajeroi
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerc1
1 Cajeroi
1 Cajero 1

1 Cajero1
1 Cajerol
1 Cajerol
1 Cajeroi
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero 1
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol1
1 Cajerol

1 Cajero1
1 Cajero1
1 Cajero1
1 Cajerc1
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajeroi
1 Cajerol

Mastercard
Visa

Cash

Cash
Mastercard
Cash

Cash

Cash

Cash

Cash
Mastercard
Cash
Mastercard
Visa

Cash
Visa
Visa
Cash
Cash
Visa
Cash
American Express
Visa
Cash
Cash
Cash
Cash
Visa

Mastereard

Cash

Visa

Mastercard
Mastercard
American Express
Visa

Cash

Cash

Mastercard
American Express
Visa

Cash

American Express

Cash

Visa

Cash
Mastercard
Cash
Mastercard
Cash

Cash

Visa
American Express
Mastercard
 

 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 37 of 53

Case 7

 

9/1/17 21:52
9/2/17 11:10
9/2/17 20:56

9/3/17 13:38
9/3/17 21:54
9/4/17 12:29
g/A/17 21:48
9/5/17 14:24
9/5/17 21:32
9/6/17 10:58
9/6/17 21:21
9/7/17 12:01
9/7/47 22:29
9/8/17 12:26
9/8/17 22:12
9/9/17 13:01
9/9/17 21:41

9/10/17 12:09
9/10/17 23:07
9/11/17 14:39
9/11/17 20:14
9/12/17 11:36
5/12/17 20:28
9/13/17 13:07
9/13/17 21:34
9/14/17 11:53
9/44/17 19:31
9/15/17? 11:48
g/15/17 22:03
9/16/17 12:40
9/16/17 21:58

of17/17 12:45
9/17/17 20:39
9/18/17 12:23
9/18/17 22:14
9/19/17 12:26
9/19/17 20:51
9/20/17 11:50
9/20/17 22:02
9/21/47 14:11
9/21/17 21:40
9/22/47 13:09
9/22/17 21:38
9/23/17 11:30
9/23/17 21:56

9/24/17 12:20
9/24/17 21:03
9/25/17 11:53
9/25/17 24:56
9/26/17 11:47
9/26/17 20:28
9/27/17 12:31

1132
1132
1133

1134
1134
1135
1135
1136

1137
1137
1137
1137
1138
1138
1139
1139

1140
1140
1141
1141
1141
1141
1142
1142
1143
1143
1144
4144
1145
1145

1146
1146
1147
1147
1147
1147
1148
1148
1148
1148
1149
1143
1150
1150

1151
1151
1152
1152
1153
1153
1154

1 Cajero1
1 Cajera1
1 Cajerol1

1 Cajerol
1 Cajeroi
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
4 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerod

1 Cajeroi
1 Cajero1
1 Cajeroi
1 Cajerol
1 Cajero4
1 Cajerol
4 Cajero i
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero 1

1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerod
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajero4
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajeroi

1 Cajeroi
1 Cajerol
4 Cajeroi
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero1

Visa
Cash
Visa

Mastercard
Mastercard
Cash

Visa

Visa

Visa

Visa
Discover
Cash

Cash
Mastercard
Visa

Visa

Visa

American Express
Mastercard
Cash
Mastercard
Visa

Cash

Cash

Visa

Cash

Cash
Mastercard
Cash

Visa

Visa

Cash
Visa
Cash
Visa
Cash
Cash
Mastercard
Visa
Visa
Visa
Cash
Cash
Visa
Visa

Cash

Cash

American Express
Mastercard

Visa

Mastercard
Mastercard

 

 
 
 
 

 

 

 

 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 38 of 53

Case 7

9/27/17 21:50
9/28/17 12:55
5/28/17 21:30
9/29/17 11:53
9/29/17 22:01
9/30/17 12:31
9/30/17 21:52

10/1/17 13:15
10/1/17 22:36
10/2/27 14:28
10/2/17 20:44
10/3/17 12:29
10/3/17 20:58
10/4/17 11:53
10/4/17 21:08
10/5/17 11:20
40/5/17 21:14
10/6/17 13:15
10/6/17 22:02
10/7/17 13:39
10/7/17 22:18

10/8/17 12:18

10/8/17 20:41

10/9/17 13:15

10/9/17 21:27
10/10/17 11:32
10/10/17 20:42
10/11/17 12:20
10/11/17 21:40
10/12/17 10:56
10/12/17 21:32
10/13/17 12:50
10/13/27 21:43
10/44/17 13.24
10/14/17 22:02

10/15/17 14:21
10/15/17 22:22
10/16/17 11:08
10/16/17 21:45
10/17/17 11:30
10/17/17 21:01
10/18/17 11:31
10/18/17 21:21
10/19/17 13:08
10/19/17 21:11
40/20/17 11:37
10/20/17 22:06
10/21/17 12:08
10/21/17 20:57

10/22/17 13:07
10/22/17 21:20
10/23/17 11:43

1154
1155
4455
1156
1156
4157
1157

1158
1158
1159
1159
1160
1160
1161
1161
1162
1162
1163
1163
1164
1164

1165
1165
1166
1166
1167
1167
1168
1168
1169
1163
1170
1170
1171
1171

1172
1172
1173
1173
i174
4174
1175
1175
1176
1176
1177
1177
1178
1178

1179
1175
1180

1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol

1 Cajerol
1 Cajero1
1 Cajero1
1 Cajeroi
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajeroi
1 Cajero 1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1

1 Cajerol
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajeroi
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajeroi
1 Cajero1
1 Cajero1
1 Cajero1

1 Cajeroi
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerot

1 Cajerol
1 Cajero1
1 Cajero1

Discover
Visa
Cash
Cash
Visa

Visa
Visa

Cash
Mastercard
Visa

Cash

Visa

Cash

Cash

Cash

Visa

Visa
Mastercard
Cash

Visa

Cash

Visa

Cash
Mastercard
Cash

Cash
Mastercard
Visa
Mastercard
Cash

Visa

Visa
Mastercard
Visa

Cash

Visa

Visa

Cash

Visa

Cash

Visa

Visa
Mastercard
Cash

Visa

Visa

Visa

Cash
Mastercard

Cash
Visa
Visa
 

 

 

 

 

10/23/17 21:29 1180 1 Cajerol1 Cash
: 10/24/17 11:54 4181 1 Cajero1 Mastercard
10/24/17 20:08 1181 1 Cajero1 Cash
oO 10/25/17 13:10 1181 1 Cajerol Cash
Ww 10/25/17 21:10 1181 1 Cajero1 Visa
a) 10/26/17 11:47 1181 1 Cajerol Visa
10/26/17 24:01 1181 1 Cajero1 Visa
3 10/27/17 14:49 1192 1 Cajera 1 Cash
10/27/17 22:02 4182 1 Cajero1 Visa
: 2 10/28/17 13:12 1183 1 Cajero1 Mastercard
’ oC 10/28/17 21:46 1183 4 Cajerol Cash
ou
10/29/17 12:32 1184 1 Cajero1 American Express
oO 40/29/17 21:26 1184 1 Cajero1 Visa
N 10/30/17 12:50 1185 1 Cajeroi Visa
a 10/30/17 21:01 1185 1 Cajero1 Mastercard
© 10/31/17 12:23 1185 1 Cajero1 Cash
a 10/31/17 21:23 1185 1 Cajerol Mastercard
oO 21/1/47 11:58 1186 1 Cajero1 Cash
Oo 11/1/17 21:43 1126 1 Cajerol Mastercard
@ 11/2/17 11:58 1187 1 Cajero1 American Express
iL 11/2/17 21:19 1187 1 Cajero1 Visa
11/3/17 12:48 1188 1 Cajero1 Cash
14/3/17 22:02 1188 1 Cajero1 Cash
ts 11/4/17 12:40 1139 1 CajeroL Cash
va 11/4/17 20:45 1189 1 Cajerol Visa
Cc
® 11/5/17 13-07 1190 1 CajeroL Cash
& 11/5/17 21:35 1190 1 Cajero1 Mastercard
5 14/6/17 11:20 1391 1 Cajero 1 Cash
Oo 11/6/17 20:13 1191 1 Cajero1 Cash
Q 14/7/17 13:11 1192 1 Cajeral Mastercard
11/7/17 19:46 1192 1 Cajerol Cash
' LL 11/8/17 12:07 1193 1 Cajerol1 Visa
Oo 11/8/17 19:30 1193 1 Cajerol Visa
: QO 11/9/17 13:45 1193 1 Cajero1 Cash
1 11/9/17 14:00 1193 1 Cajero 1 Discover
; 11/9/17 21:30 1193 1 Cajero1 Mastercard
> 44/10/17 11:35 1194 1 Cajero 1 Visa
o 11/10/17 21:27 1194 1 Cajero 1 Cash
oO 41/11/17 12:47 1195 1 Cajeroi Cash
S 11/11/17 21:06 1195 1 Cajerod Mastercard
© 11/12/17 12:45 1196 1 Cajero1 Cash
B 11/12/47 20:16 1196 1 Cajera1 Cash
! 11/13/17 11:59 1157 1 Cajero1 Visa
9 11/13/17 19:16 1197 1 Cajero1 Visa
8 11/14/17 12:23 1197 1 Cajeroi Cash
™ 11/14/17 20:24 1197 4 Cajero 1 Visa
® 11/15/17 12:17 1198 1 Cajero 1 Cash
a 11/15/17 20:45 1198 1 Cajera 1 Visa
O 11/16/17 11:29 1199 1 Cajero1 Mastercard
11/16/17 23:04 1199 1 Cajero1 Mastercard
11/17/17 12:13 1200 1 Cajerol Visa
41/17/17 21:17 1200 1 Cajeroi Mastercard
11/18/17 12:15 1200 1 Cajeroi Visa

 

 
 

 

 

 

 

 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 40 of 53

Case 7

11/18/17 21:45

11/19/27 13:23
14/19/17 22:11
14/20/17 12:29
11/20/17 21:12
1fat/17 11:05
11/24/17 21:15
11/22/17 13:03
11/22/17 21:11
11/23/17 12:22
11/23/17 15:05
11/24/17 11:35
11/24/17 20:33
14/25/17 12:08
41/25/17 21:14

14/26/17 13:17
14/26/47 20:47
11/27/17 12:59
11/27/17 20:33
11/28/17 12:20
11/28/17 21:21
11/29/17 12:25
11/29/17 20-28
11/30/17 12:06
11/30/17 20:00

12/1/17 12:11

12/1/17 21:51

12/2/17 12:21

12/2/17 22:07

12/3/17 12:05
12/3/17 19:10
12/4/17 11:23
12/4/17 20:18
12/5/17 11:45
12/5/17 20:42
12/6/17 12:23
12/6/17 21:47
42/7/17 13:08
12/7/17 21:24
12/8/17 12:49
12/8/17 21:22
12/9/47 11:27
12/9/17 19-53

12/10/17 14:02
12/10/17 20:38
12/14/17 11:16
12/14/17 21:48
12/12/17 12:52
12/12/17 20:15
12/13/17 11:38
12/13/17 22.04
42/14/17 12:22

41200

1201
1201
1202
1202
1203
1203
1203
1203
1204
1204
1205
1205
1206
1206

1207
1207
1208
1208
1205
41209
1210
12210
1211
1211
1212
1212
1243
1213

1214
1214
1215
1215
1216
1216
1217
1217
1218
1218
1215
1219
1221
1221

1222
1222
1223
1223
1224
1224
1225
1225
1226

1 Cajerod

1 Cajero1
1 Cajero1
3 Cajero1
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajeroi
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajere1
1 Cajerol1
1 Cajeroi
1 Cajerol

1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajero1
4 Cajeroi
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero1

1 Cajero1
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol
1 CajeroL
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajeroi
1 Cajero 1
1 Cajero1

1 Cajerol
i Cajeroi
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajero2
4 Cajerol
1 Cajero1

American Express

Cash

Visa

Mastercard
American Express
Visa

Mastercard

Cash

Cash

Mastercard

Cash

American Express
Cash

Cash

American Express

Cash

Cash
American Express
Visa

Cash

Visa

Cash

Visa

Cash

Visa

Visa
Mastercard
Mastercard
Mastercard

Cash

Visa

Cash

Visa

Cash
Mastercard
Cash

Cash
American Express
Cash

Visa

Cash

Cash

Cash

Mastercard

Visa

Cash

Cash

American Express
Visa

Mastercard

Visa

Visa
 

 

 

 

 

 

 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 41 of 53

Case 7

12/14/17 19:28
12/15/47 11:42
12/15/17 22:00
12/16/17 11:30
12/16/17 21:45

12/17/17 12:37
12/17/17 20:45
12/18/17 12:23
12/18/17 21:12
12/19/17 12:47
12/19/17 20:48
12/20/17 12:01
12/20/17 22:19
12/21/17 12:32
12/21/17 20:27
12/22/17 12:27
12/22/17 21:45
12/23/17 12:44
12/23/17 21:55

12/24/17 12-05
12/24/17 19:50
12/26/17 14:15
12/26/17 21:19
12/27/17 12:09
12/27/17 20:49
12/28/17 12:37
12/28/17 19:59
12/29/17 11:49
12/29/17 21:15
12/30/17 14:03
12/30/17 22:06

12/31/17 13:23
12/31/17 18:30
W118 13:15
1/1/18 20:38
1/2/18 42:51
1/2/18 20:02
1/3/18 11:18
1/3/18 20:10
1/5/18 12:03
1/5/18 20:45
1/6/18 11:53
1/6/18 21:02

1/7/18 10:45
1/7/18 19:03
1/8/18 13:18
1/8/18 21:52
1/9/18 11:53
1/9/18 20:54
1/10/18 11:24
1/10/18 20:07
1/11/18 12:15

1226
1227
1227
1227
1227

1228
1228
1229
1229
1230
1230
1231
1231
1231
12a
1232
1232
1233
1233

1234
1234
1235
1235
1235
1235
1236
1236
1237
1237
1238
1238

1239
1233
1240
1240
1241
1241
1242
1242
1242
1242
1243
1243

1245
1245
1246
1246
1247
1247
1248
1248
1249

1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajero2

1 Cajero1
1 Cajero1
1 Cajerol
1 Cajeroi
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajerot
1 Cajerol
1 Cajero 1
1 Cajero1
1 Cajero 1
1 Cajerol

1 Cajerol
1 Cajeroi
1 Cajeroi
1 Cajerol
1 Cajero1
1 Cajero1
1 €ajero1
1 Cajerol
1 Cajerol
1 Cajerot
1 Cajerol
1 Cajerol

1 Cajero1
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajeroi
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajeroi

19 Cajerol
19 Cajero 1
19 Cajero1
19 Cajero1
19 Cajerol
19 Cajero1
19 Cajerol
19 Cajero 1
19 Cajero 1

Mastercard
Mastercard
Mastercard
Cash

Mastercard

Cash
Visa
Mastercard
Cash
Visa
Visa
Cash
Cash
Cash
Visa
Cash
Visa
Cash
Cash

Visa
Mastercard
Visa

Cash

Cash

Cash

Cash
American Express
Cash

Visa
Mastercard
Visa

Mastercard
Cash
Cash
Visa
Cash
Visa
Cash
Visa
Visa
Cash
Cash
Discover

Mastercard
Visa

Cash

Visa

Cash

Cash

Cash
Mastercard
Mastercard

 
 

 

 
 

 

 

‘ 1/11/18 20:16 1249 19 Cajero 1 Visa

 

 

1/12/18 12:13 1250 19 Cajero1 Visa
1/12/18 21:56 1250 19 Cajero1 , Mastercard
Cc 1/13/18 13:22 1251 19 Cajero 1 Visa
Ww 1/13/18 20:06 1251 19 Cajero1 Visa
e
: ° 1/24/18 11:15 1252 19 Cajero1 Cash
q 1/14/18 19:55 1252 15 Cajerot Cash
wo 1/15/18 11:57 1253 19 Cajerol Cash
oO 1/15/18 20:56 1253 19 Cajerol Cash
© 1/16/18 12:28 1254 19 Cajero 1 Cash
ou 1/16/18 21:10 1294 19 Cajeroi Mastercard
1/17/18 11:05 1255 19 Cajero1 Cash
oO 1/17/18 21:14 1255 39 Cajerol Visa
N 1/18/18 11:10 1256 19 Cajero1 Cash
Oe | 1/18/48 21:11 1256 19 Cajeroi Visa
© 1/19/18 11:56 1257 19 Cajerol Visa
a 1/19/18 21:34 1257 19 Cajero1 Visa
oO 1/20/18 12:54 1258 19 Cajero1 Cash
CO 1/20/18 22:06 1258 15 Cajero 1 Cash
®
iL 1/21/18 11:12 1259 19 Cajero 4 Cash
1/21/18 20:31 1259 19 Cajero1 Mastercard
“ 1/22/18 11:54 1266 19 Cajero1 Cash
LO 1/22/48 20:20 1260 19 Cajero1 Cash
va 1/23/18 11:35 1261 19 Cajeroi Visa
Cc 1/23/18 21:01 1261 19 Cajero1 Visa
® 1/24/18 11:28 1262 19 Cajero 1 Cash
& 1/24/18 21:02 1262 19 Cajerol Cash
5 1/25/18 11:37 1263 19 Cajero1 American Express
Oo 1/25/18 20:28 1263 19 Cajero1 Cash
QO 1/26/18 11:24 1264 19 Cajero1 Mastercard
1/26/18 20:59 4264 19 Cajeroi Cash
LL 1/27/18 13:07 1265 19 Cajero1 Cash
O 1/27/18 20:46 1265 19 Cajero1 Visa
a 1/28/18 13:44 1266 19 Cajero1 Cash
oO 1/28/18 19:34 1266 19 Cajero 1 Cash
> 1/29/18 12:31 1267 19 Cajero 1 Visa
' eo 1/29/18 21:12 1267 19 Cajero 1 Cash
© 1/30/18 12:40 1268 19 Cajerol Mastercard
S 1/30/18 20:46 1268 19 Cajero 1 Visa
oO 4/31/18 11:13 1269 19 Cajeroi Cash
' 1/31/18 19:09 1269 19 Cajero 1 Mastercard
B 2/1/18 11:57 1270 19 Cajero1 Visa
! 2/1/48 20:27 1270 19 Cajero1 Visa
9 2/2/18 10:54 1271 1S Cajero1 Visa
=. 2/2/18 21:39 71 19 Cajerol Visa
™ 2/3/18 12:40 1272 19 Cajero1 Visa
% 2/3/18 21:42 1272 19 Cajerol Cash
5 2/4/18 13:04 1273 19 Cajero1 Cash
2/4/18 20:30 1273 19 CajeroL Cash
2/5/18 11:39 4274 19 Cajerol American Express
2/5/18 21:40 1274 19 Cajero1 Visa

2/6/18 13:30 1275 19 Cajero1 Cash

 
 

 

 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 43 of 53

Case 7

2/6/18 20:47
2/7/18 12:05
2/7/18 21:37
2/8/18 12:07
2/8/18 21:24
2/9/18 12:48
2/9/18 21:38
2/10/28 12:25
2/10/18 20:49

2/41/18 11:44
2/11/18 20:24
2/12/18 13:19
2/12/18 19:35
2/13/18 12:08
2/13/18 21:07
2/14/18 12:34
2/14/18 22:14
2/15/18 12:42
2/15/18 22:00
2/16/18 12:20
2/16/18 21:41
2/17/18 11:37
2/17/18 21:23

2/48/18 13:31
2/18/18 20:47
2/19/18 11:41
2/19/48 24:21
2/20/18 12:23
2/20/18 20:33
2/21/18 12:24
2/21/18 20:47
2/22/18 12:47
2/22/18 21:18
2/23/18 11:25
2/23/18 21:33
2/24/18 13:36
2/24/18 21:38

2/25/18 14:09
2/25/18 19:51
2/26/18 13:25
2/26/18 20:28
2/27/18 13:31
2/27/18 20:55
2/28/18 12:47
2/28/18 21:51
3/1/18 11:59
3/1/18 20:33
3/2/18 12:11
3/2/18 21:05
3/3/18 11:59
3/3/18 22:04

3/4/18 13:30

1275
1276
1276
1277
1277
1277
1277
1278
1278

1279
1279
1280
1280
1281
12817
1282
1282
1283
1283
1284
1264
1285
1285

1286
1286
1287
1287
1288
1288
1289
1289
1289
1289
1290
1250
1291
1291

1292
1292
1253
1253
1254
1254
1295
1295
1296
1296
1297
1297
1298
1298

1259

19 Cajero1
19 Cajero 1
19 Cajerol
19 Cajerol
19 Cajerol
19 Cajero1
19 Cajerol
19 Cajeral
19 Cajerol

19 Cajero1
19 Cajero1
49 Cajero1
19 Cajerol
1 Cajero1
1 Cajero1
i Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajeroi

1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajero1
4 Cajero1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajero1

1 Cajerol
1 Cajerol
1 Cajero1
1 Cajerot
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajeroid
1 Cajero1
i Cajerol

1 Cajero 1

Visa

Cash

Discover
Mastercard
American Express
Cash

Mastercard

Cash

Visa

Mastercard
Visa
American Express
Visa

Cash

Visa

Cash

Cash

Cash

Cash

Visa

Cash

Cash

Cash

Cash

Visa

Cash
Mastercard
Cash
American Express
Cash
Mastercard
Cash

Cash

Cash

Visa

Cash

Visa

Cash
Cash
Cash
Visa
Visa
Visa
Visa
Mastercard
Visa
Cash
Cash
Visa
Cash
Visa

Cash

 

 
 

 

 

 

 

 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 44 of 53

Case 7

3/4/18 19:46
3/5/18 12:26
3/5/18 21:19
3/6/18 12:31
9/6/18 24:41
3/7/18 13:09
3/7/18 18:38
3/8/18 12:04
3/8/18 21:36
3/9/18 12:47
3/9/18 21:55
3/10/18 13:19
3/10/18 21:52

3/11/18 14:45
4/14/18 21:19
3/12/18 12:44
3/12/18 21:47
3/13/18 13:20
3/18/28 22:04
3/14/18 13:14
3/14/18 22:05
3/15/18 11:58
9/15/18 21:43
3/16/18 12:37
3/16/18 22:17
3/17/18 14:32
3/17/18 22:44

3/18/28 13:09
3/18/18 22:09
3/19/18 12:24
3/19/18 21:36
3/20/18 11:38
3/20/18 21:56
3/21/18 12:27
3/21/18 21:49
3/22/18 11:23
3/22/18 23:08
4/23/18 11:29
3/23/18 21:59
3/24/18 13:15
3/24/18 22:51

3/25/18 11:51
3/25/18 21:37
3/26/18 11:41
3/26/28 20:49
3/27/18 12:07
3/27/18 22:01
3/28/18 13:01
3/28/18 21:38
3/29/18 12:06
3/29/18 21:41
3/30/18 13:27
3/30/18 22:30

1299
1300
1300
1300
1300
1301
1301
1301
1301
1302
1302
1303
1303

1304
1304
1305
1305
1306
1306
1307
1307
1308
1308
1308
1308
1309
1309

1310
1310
1310
1310
1311
1311
1312
1312
4313
1313
1314
1314
41315
1315

1316
1316
1317
1347
1318
1318
1319
1319
1319
1319
1319
1319

 

1 Cajerod
1 Cajero1
1 Cajerol
1 Cajerc1
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajeroi
1 Cajero 1
1 Cajero1
1 Cajero1

1 Cajerol
1 Cajerol
1 Cajeroi
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero 1
1 Cajerol
1 Cajero1
1 Cajero 1
1 Cajerol
1 Cajerol
1 Cajero 1
1 Cajero1

1 Cajero1
1 Cajerol
1 Cajerc1
1 Cajeroi
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajero i
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajeroi
1 Cajero1

1 Cajero1
1 Cajerol
1 Cajerol
1 Cajera1
1 Cajerol
1 Cajera1
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajerol

 

Visa

Cash

Cash

Cash

Cash

Cash
Mastercard
Visa
Mastercard
Cash

Cash
Mastercard
Cash

Mastercard
Cash
Mastercard
Mastercard
Visa

Cash

Visa

Cash

Cash

Visa

Cash

Cash

Cash

Cash

Cash
Cash
Visa
American Express
Cash
Cash
Cash
Cash
Cash
Cash
Visa
Cash
Cash
Visa

Mastercard
Cash

Visa

Cash
American Express
Mastercard
Cash
Mastercard
Cash

Visa

Visa

Cash
 

 

 

 

 

 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 45 of 53

Case 7

3/31/18 12:23
a/31/18 22:22

4/1/18 11:40
Af1/18 21:59
4/2/18 13:08
4/2/18 22:14
4/3/18 12:02
4/3/18 21:43
4/4/18 12:28
4/4/18 21:32
4/5/18 11:59
4/5/18 21:51
4/6/18 11:37
4/6/18 22:24
4/7/18 12:50
4/7/18 22:34

4/8/18 14:59

4/8/18 22:10

4/9/18 12:41

4/9/18 21:48
4/10/18 11:46
4/10/18 21:05
4/11/18 12:30
4/14/18 22:06
4/12/18 12:46
4/12/18 21:58
4/13/18 12:03
4/13/18 22:37
Af14/18 11:38
4/14/18 21:34

4/15/18 13:36
4/15/18 20:11
4/16/18 12:57
4/16/28 20:32
4/17/18 13:25
4/17/18 21:26
4/18/18 12:10
4/18/18 21:08
4/19/18 12:42
4/19/18 23:29
4/20/18 11:28
4/20/18 22:24
4/24/18 12:52
4/21/18 22:40

4/22/18 11:45
4/22/18 21:11
4/23/18 12:18
4/23/18 21:08
4/24/48 12:39
4/24/18 21:43
4/25/18 11:19
4/25/18 21:24

1320
1320

1321
1321
1322
1322
1323
1323
1324
1324
1325
1325
1326
1326
1327
1327

1328
1328
1329
1329
1330
1330
1331
1331
1331
1331
1332
1332
1343
1333

1334
1334
1335
1335
1336
1336
1337
1337
1337
1337
13438
1336
1339
1339

1340
1340
1341
1341
1342
1342
1343
1343

1 Cajerol
1 Cajerol

1 Cajero1
1 Cajero1
1 Cajerol
1 Cajerol1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajeroi
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajerol

1 Cajeroi
1 Cajero1
1 Cajero 1
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerol
1 Cajerot
1 Cajero2
1 Cajerol
1 Cajero1
1 Cajero 1

1 Cajerol
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajero 1
1 Cajerol
1 fajerol
1 Cajerol
1 Cajeroi
1 Cajeroi

1 Cajerol
1 Cajero1
1 Cajeral
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
4 Cajero1

Cash
Cash

Cash

Cash

Cash

Visa

Cash

Cash

Cash
Mastercard
Cash

Cash
Mastercard
Cash

Cash

Cash

Cash
Cash
Visa

Cash
Visa

Cash
Cash
Cash
Cash
Cash
Cash
Cash
Visa

Visa

Visa
American Express
Cash

Cash
Mastercard
Visa

Cash
Mastercard
Cash

Cash

Visa

Cash

Cash

Cash

Cash
Cash
Cash
Mastercard
Cash
Cash
Cash
Mastercard
 

 

 

 

 

18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 46 of 53

Case 7

4/26/18 13:05
4/26/18 23:53
4/27/18 11:16
Af27/18 21:27
4/28/18 13:17
4/28/18 22:46

4/29/18 12:24
4/29/18 21:59
4/30/18 12:03
4/30/18 22:13
5/1/18 11:48
S/1/18 21:54
5/2/18 12:35
5/2/18 22:10
5/3/18 12:12
5/3/18 23:19
5/4/18 12:17
5/4/18 21:58
5/5/18 13:22
5/5/18 22:47

5/6/18 0:01
5/6/1B 11:14
5/6/18 21:42
5/7/48 11:54
5/7/18 22:07
5/8/18 11:35
5/8/18 21:50
5/9/19 13:22
5/9/18 21:46

5/10/18 13:38
5/10/18 23:32
5/41/18 12:31
5/11/18 23:11
5/12/18 11:35
5/12/18 22:37

5/13/18 11:28
5/13/18 21:18
5/14/18 12:54
5/14/18 21:05
5/15/18 11:52
5/15/18 21:14
5/16/18 11:33
5/16/18 21:55
5/17/18 12:07
5/17/18 23:12

5/18/18 0:11

5/18/18 6:19

5/18/18 0:43

5/18/48 3:16
5/18/18 12:42
5/18/18 22:13
5/19/18 12:48
5/19/18 21:49

1344
1344
1345
1345
1346
1346

1346
1346
1347
4347
1346
1348
1343
1349
1350
1350
1351
1351
1352
1352

1352
1353
1383
1353
1353
1354
4354
1355
4355
1355
1455
1356
1356
1357
1357

1358
1358
1359
1359
1360
1360
1361
1361
1362
1362
1362
1362
1362
1362
1363
1363
1364
1364

1 Cajerot
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajero1

1 Cajerol
1 Cajerol
1 Cajerol
4 Cajero 1
1 Cajerot
1 Cajerol
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajero 1
1 Cajero1
1 Cajerol
1 Cajerol
1 Cajerol

1 Cajerol
1 Cajerol
4 Cajerol
1 Cajero1
4 Cajeroi
1 Cajerol
1 Cajeroi
1 Cajero1
1 Cajerol
1 Cajerol1
1 Cajero1l
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajerol

1 Cajero1
1 Cajero 1
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajerol
4 Cajero1
1 Cajerol
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajero1
1 Cajerod
1 Cajerol
1 Cajero1

Cash
Cash
Cash
Visa
Visa
Cash

Cash

Cash
Mastercard
Cash

Visa
Mastercard
Cash

Visa

Visa

Cash

Cash

Cash

Cash
Mastercard

Visa

Cash

Cash

Cash

Visa

Cash

Visa
American Express
Visa

Visa

Cash

Cash

Visa

cash
Mastercard

Cash

Cash

Visa

Cash

Visa

American Express
Mastercard
Mastercard

Visa

American Express
Mastercard

Cash

Cash

Cash

Visa

Visa

Mastercard

Visa

 

 
 

 

5/20/18 12:46 1365 1 Cajero1 Visa

 

5/20/18 21:33 1365 1 Cajero1 Visa
5/24/18 12:58 1366 1 Cajero1 Mastercard
5/21/18 20:45 1366 1 Cajero1 Cash
5/22/18 11:59 1367 1 Cajerol Cash
5/22/18 22:30 1367 A Cajero1 Cash
5/23/18 13:05 1368 1 Cajero1 Cash
5/23/18 21:54 1368 1 Cajero1 Cash
5/24/18 12:52 1369 1 Cajero1 Cash
5/24/18 73:54 1369 1 Cajero 1 Visa
5/25/18 12:59 1370 4 Cajero1 Cash
5/25/18 22:28 1370 1 Cajero1 Visa

 

Case 7:18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 47 of 53

 
 

Case 7:18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 48 of 53

UNANIMOUS WRITTEN CONSENT IN
LIEU OF FIRST MEETING OF THE BOARD OF DIRECTORS
OF
La Fonda Restaurant and Tapas Bar Inc.,
a New York Corporation

The undersigned, constituting all of the members of La Fonda Restaurant and
Tapas Bar Inc. the board of directors (the “Board’’) of La Fonda Restaurant and Tapas
Bar Inc., a New York corporation (the “Corporation”), in lieu of holding a meeting of the
Board, do hereby approve and adopt the following resolutions by this unanimous written
consent (“Written Consent”) pursuant to the laws of the state of New York.

Adoption of Bylaws

RESOLVED, that the bylaws presented to the Board and attached hereto are
_ adopted as the bylaws of the Corporation (“Bylaws”) and amend, restate, and supersede
the Corporation’s prior existing bylaws, if any, in their entirety.

Stock Issuance

RESOLVED, that the Corporation is hereby authorized to issue and sell shares of
common stock of the Corporation, $0.01 par value (the “Shares”), to each person named
below in exchange for the indicated capital contribution listed below.

Name of Shareholder Number of Shares Capital Contribution ($)
Denisse Ayala 100 $0.01 (Cash)

FURTHER RESOLVED, that the consideration to be received for the above-
mentioned Shares is adequate and approved, and that, upon receipt of such contribution
and final copies of all appropriate documentation required by Corporation, the officers of
the Corporation are hereby authorized to execute and deliver to each person named above
a certificate representing the number of Shares set forth above, and such Shares shall be
validly issued, fully paid and non-assessable commen stock of the Corporation.

Election of Officers

RESOLVED, that the following individuals are hereby elected to serve in the
offices of the Corporation set forth opposite their respective names until their respective
successors are duly elected and qualified or their earlier resignation or removal:

President: Denisse Ayala
Treasurer: Denisse Ayala

Secretary: Denisse Ayala

 

 
 

Case 7:18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 49 of 53

ce Raquel Herrera aw m@ x

nes ches after >
du mashing (97 ———
ECU,

i'm a bartender lol so

7 ime me a job
Scaoe shh fn, OF me

\, lol... ff only there wasn’t a
nt + al Hive. lawsuit... | would love to.
@

|
iw © OSOFZAS itt

    
    

   

 

 

 
 

Case 7:18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 50 of 53

 

a Raquel Herrera + Xx
Vrot (\ was
C few “ , c
.:. I'ma bartender lol so gime
\ why .
SHES hs *¢-H  meajob
+n ken 07 ™
lol... If only there wasn't a

\\20 \2a720 lawsuit... | would love to.

 

 
 

 

Case 7:18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 51 of 53

SL Pash Safe .

   
 

Fonda Boricua posted a job.

Published by James Gonzalez '/!- October 4, 2019 -
We're currently looking to hire a bartender that is seeking to grow their
resume, but more importantly grow with us and our bar. If you are interested

or know someone who is, please reach out to us. The days we're seeking to
fill at the moment are Thursday-Sunday.

  

 

Actualmente estamos buscando contratar a un cantinero que busque
aumentar su curriculum, pero lo mas importante es que crezca con nosotros y
nuestro bar. Si esta interesado o conoce a alguien que lo es, comuniquese
con nosotros. Los dias que estamos tratando de Henar en este momento son
de jueves a domingo.

 

 

FONDA BORICUA
Bartender / Barman Apply Now
Vector - Full-time
 

 

Case 7:18-cv-05066-VB-DCF Document 52 Filed 01/31/20 Page 52 of 53

 

 

 

 

—_— SS. SSS DS i mx
. = SS SES LS ES =
SSS TIS OCS ET ES
et oe sr os =F
a) —Ss = = <3 oc 9 oo
= = —S> SS ws
SES SS == HSS SS
ese SS Sse =
=a Ss SS USS
= —S == = «a3 <3
= SS == —_= =>
at _ SE OE iS CS

\

 

 

 

=
—
oe
ct
np
=
=
=
—
=
—
=
Fre]
=P
=
=
=
5S
=
=
£
—
=
=
Ea
=
=
2 eee
‘ s- |S =| SS |S 2
Ss = SS S Fa
a = FS SS SS
Y =
=>
3. = ese Ss] eo == oo
os) S
=
g =
= =
= 2 SOS USS SS
— SS Ss 5 =
3 Ss [|= =
S =
=
2 = =. > SES ES =
= a3 tS Se ee =
- =_
=
Ss ) =
a Ss SS fs a
-— —
—s
S =
a
S =
ze
= = +. = =. =
-= Se Fe ES SS Ss
ae
=
= =
on ze
at =
=
a) =
= ema er ee
a
=
a ss
cam “=
—_ =
==
2 z
= SSS SS
a
Ss
-
=
= SS 8 se SS =
—
=
—
ej_Le SES =
we EIS SS SS
=
=
poe —
SS
=) SS = += SS =

 

mmo

 

 

Ropu Here hn

iyi

 

 

 

 
 

 

 

   

 

 

 

 

 

PRESS FIRMLY TO SEAL Ea
\ 8 coh
——7 UNITED STATES
Ba POSTAL SERVICE. ) PRIORITY
on UNITED STATES
tele! Ba POSTAL SERVICE « MAIL

  

‘PRIORITY’
EXPRESS

FROM: pease prin

ru

La

4

   

 

 

verge Rysla
Ib4 E- to dre}

EXPRESS’

       

 

PHONE (

  

-
a”

Westege a ay .

a

KS baw Tg.

INN

USPS® Corporate Acol. No,

EJ eh

         

 

 

 

 

 

 

 

 

Cc
F
=D
ro
oO
fi oO)
' hea ~ te SM A ORS _

Ls : NMrew York } NA . ooy¥ U4] OB SiN ee esas sents ken Ter}
QO ee é C mS Oi 1-Dey (2-Day

1 vale * PO ZIP Gode Schedail Dellv
ao 5 AY OPTIO ome (MM/D
> OC SIGNATURE REQUIRED Nola; The air ck tiie “Signatur Appquired” bowN the oh / Of ?
wo Requires the addressee’s signature; OA 2) Purctages, i ; OF S>Purchases CON DA, f

; Purchases Return Receipt service. If the box is not 2 | Ser ill | in th 7 ,

o mal recaplacle or olver secure location without akempe a yrih re: N ssn Ph von delvery ro a HDD) Schbduied Pain
oO Delivery Options & ” “ 1 10:30AM [
LB CO No Saturday Delivery (delivered next business day. / Se 20 2m 2 NOON

1 oO SundayHoliday Delivary Aequired (additionat lee, wit la " a =
> 0 10:30 AM Delivery Required (additional fee where availabig"} oO me Be Oam 10:30 AM Daliven
o “Refer to USPS.com or focal Posl Olfiée™ for availability. oo M
co TOs: (rease enum, PH on fe hi : ) , ae $
mS To schedule free Cle ve Li tee Special Handing raga SundayHolidey P
o Package Pickup, Vath § Stakes Meter ct Corb xy 5 $

s t fe. . . wi
© can the QR cod oo Sorters Dobeet of “ York Wefgnt iificinas
~ - ‘ . a

6 aH fsT The Daniel DLL they od Rea

 
